
	

113 S2109 IS: Government Reports Elimination Act of 2014
U.S. Senate
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2109
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2014
			Mr. Warner (for himself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To eliminate duplicative, outdated, or unnecessary Congressionally mandated Federal agency
			 reporting.
	
	
		
			1.
			Short
			 title; table of contents
			
				(a)
				Short
			 title
				This Act may be cited
			 as the Government Reports Elimination Act of 2014.
			
				(b)
				Table of
			 contents
				The table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Department of Agriculture 
					Sec. 101. Commodity promotion and evaluation.
					Sec. 102. Annual reports by agricultural attaches.
					Sec. 103. Reporting requirement under Farmland Protection Policy Act.
					Sec. 104. Rural development programs.
					Sec. 105. Access to broadband telecommunications services in rural areas.
					Sec. 106. Promotion of agricultural exports to emerging democracies.
					Sec. 107. Commodity Credit Corporation quarterly report to Congress.
					Sec. 108. Crop insurance.
					Sec. 109. Early child nutrition education evaluations and reports.
					Sec. 110. Grain Inspection Service annual report.
					Sec. 111. Notification prior to release of information.
					Sec. 112. Plant pest and disease management and disaster prevention.
					Sec. 113. Agricultural trade.
					Sec. 114. Report on conservation program enrollments and assistance.
					Sec. 115. Status report for Food for Progress program.
					Sec. 116. Status report for technical assistance for specialty crops.
					Sec. 117. Timber supply and demand in southeastern Alaska.
					Sec. 118. Tongass National Forest report.
					TITLE II—Department of Commerce 
					Sec. 201. Repeal of requirement for annual report on Atlantic migratory species.
					Sec. 202. Repeal of requirement for annual report on progress by educational institutions to become
			 designated as sea grant colleges or sea grant institutions.
					Sec. 203. Repeal of requirement for annual reports on coordination between NSF and oceans and
			 coastal research activities of NOAA.
					Sec. 204. Repeal of requirement for annual report on donations by NIST of educationally useful
			 Federal equipment to schools.
					Sec. 205. Repeal of requirement for annual report by NIST on enterprise integration standardization
			 and implementation activities.
					Sec. 206. Repeal of requirement for annual report on equal access for minority and economically
			 disadvantaged students to fellowships on ocean, coastal, and Great Lakes
			 resources.
					Sec. 207. Repeal of requirement for annual report on activities of Technology Innovation Program.
					Sec. 208. Repeal of requirement for annual report by TIP Advisory Board.
					Sec. 209. Repeal of requirement for annual report on activities of West Atlantic Fisheries
			 Organization.
					Sec. 210. Harmful algal blooms and hypoxia reports.
					TITLE III—Department of Defense 
					Sec. 301. Report on administration and oversight of Armed Forces Retirement Home.
					Sec. 302. Annual report on adequacy of budget for operational energy plans.
					Sec. 303. Annual report on combatant command activities.
					Sec. 304. Annual report on combating terrorism.
					Sec. 305. Annual report on public-private competition.
					Sec. 306. Arms Export Control Act report on military exports.
					Sec. 307. Reports on protection of certain individuals.
					Sec. 308. Audits of undefinitized contracts.
					Sec. 309. Notification of award of certain contracts to entities controlled by a foreign
			 government.
					Sec. 310. Commercialization pilot program.
					Sec. 311. Notification of certain leases of vehicles.
					Sec. 312. Report on consideration of proposals for decorations not previously submitted in timely
			 fashion.
					Sec. 313. Report on consideration of proposals for posthumous and honorary promotions and
			 appointments.
					Sec. 314. Report on contingency construction.
					Sec. 315. Justification for conveyance of damages or deteriorated military family housing.
					Sec. 316. Report on defense economic adjustment planning.
					Sec. 317. Report on Defense Housing Investment Account.
					Sec. 318. Annual report on Department of Defense housing funds.
					Sec. 319. Report on Department of Defense technology and industrial base guidance.
					Sec. 320. Display of annual budget requirements for air sovereignty alert mission.
					Sec. 321. Report on emergency and extraordinary expenses.
					Sec. 322. Report on enhancement of activities of Defense Threat Reduction Agency.
					Sec. 323. Report on experimental personnel management program for scientific and technical
			 personnel.
					Sec. 324. Report on Federal agency data mining.
					Sec. 325. Report on grants of exception to costs or pricing data certification requirements and
			 waivers of cost accounting standards.
					Sec. 326. Inclusion of net square footage comparisons in requests to build military family housing.
					Sec. 327. Information to accompany funding requests for contingency operations.
					Sec. 328. Notification of military construction investments.
					Sec. 329. Quarterly reports on joint readiness reviews.
					Sec. 330. Report on limited partnerships with private developers of housing.
					Sec. 331. Report on military family readiness.
					Sec. 332. Report on multi-year aircraft lease pilot program.
					Sec. 333. Annual report on National Guard and reserve component equipment.
					Sec. 334. Notification of negotiations for payment-in-kind with host countries.
					Sec. 335. Notice of deficiency for military housing privatization projects.
					Sec. 336. Notice of long-term leasing of military family housing to be constructed.
					Sec. 337. Notification of burden sharing contributions by designated countries and regional
			 organizations.
					Sec. 338. Notification of prime contract awards to comply with cooperative agreements; notification
			 of waivers granted to prime contractors in conjunction with cooperative
			 agreements.
					Sec. 339. Notification of equipment scheduled for retirement or disposal.
					Sec. 340. Oversight of procurement, test, and operational plans for ballistic missile defense
			 programs.
					Sec. 341. Report on price trend analysis for supplies and equipment purchased by the Department of
			 Defense.
					Sec. 342. Report on prohibition of certain civilian personnel management constraints.
					Sec. 343. Report on prohibition on contracting with entities that comply with the secondary Arab
			 boycott of Israel.
					Sec. 344. Report on relocation of military family housing units.
					Sec. 345. Report on multinational military centers of excellence.
					Sec. 346. Notification of decisions to carry out certain facility repair projects.
					Sec. 347. Report on meritorious security waivers.
					Sec. 348. Report on reliability of Department of Defense financial statements.
					Sec. 349. Report to Congress regarding equip and train authority to recover the remains of missing
			 personnel.
					Sec. 350. Reporting requirements relating to renewable energy use by the Department of Defense to
			 meet the Department's electricity needs.
					Sec. 351. Reports on transfers from high-priority readiness appropriations.
					Sec. 352. Requirement for advance notification to Congress of transfer of certain excess defense
			 articles.
					Sec. 353. Requirement for annual program goals for ballistic missile defense programs.
					Sec. 354. Notification of military construction project conducted using proceeds from sale of
			 electricity from alternate energy and cogeneration production facilities.
					Sec. 355. Strategic sourcing plan of action and report on savings, consolidation, restructuring, or
			 reengineering.
					Sec. 356. Biennial report on space protection strategy.
					Sec. 357. Report on timeliness standards for disposition of applications before corrections board.
					Sec. 358. Notification of water conservation construction projects.
					TITLE IV—Department of Education 
					Sec. 401. Report on rehabilitation services training.
					Sec. 402. Report on data collection on the distribution of Federal education funds.
					Sec. 403. Report on Federal TRIO programs.
					Sec. 404. Reports on activities carried under the Rehabilitation Act of 1973.
					Sec. 405. Report on Advanced Placement incentive program grants.
					Sec. 406. Report on Advanced Placement test fee program.
					Sec. 407. Report on impact aid construction justifying discretionary grant awards.
					Sec. 408. Report on the protection and advocacy of individual rights.
					Sec. 409. Report on the rural and low-income school program.
					Sec. 410. Report on GEAR UP.
					TITLE V—Department of Energy 
					Sec. 502. Report on stripper well and Exxon funds.
					Sec. 503. Studies on the benefits of economic dispatch.
					Sec. 504. Annual updates of Department of Energy defense nuclear facilities workforce restructuring
			 plan.
					Sec. 505. Report on Federal purchase requirement.
					Sec. 506. Report on advanced uses of geothermal energy.
					Sec. 507. H-prize reports.
					Sec. 508. Report on voluntary commitments to reduce industrial energy intensity.
					Sec. 509. Report on marine and hydrokinetic technology.
					Sec. 510. Report on the activities of the office of petroleum reserves.
					Sec. 511. Report on amended energy efficiency standards.
					Sec. 512. Report on science and engineering education pilot program.
					Sec. 513. Annual reports on Central Valley Project water.
					Sec. 514. Report on Calfed Bay-Delta program.
					Sec. 515. Reports on oil or gas royalties taken in-kind.
					TITLE VI—Department of Health and Human Services
					Sec. 601. Report on long-term care ombudsman program.
					Sec. 602. Reports on part D formularies' inclusion of drugs commonly used by dual eligibles.
					Sec. 603. Report on pediatric initiative.
					Sec. 604. Report on the C.W. Bill Young Transplantation program.
					Sec. 605. Reports on activities of Qualified Independent Contractors.
					Sec. 606. Report on evaluation, research, and technical assistance activities supported by the
			 promoting safe and stable families programs.
					Sec. 607. Report relating to organ donation and the recovery, preservation, and transportation of
			 organs.
					Sec. 608. Report on the scientific and clinical status of organ transplantation.
					Sec. 609. Report on leased aircraft.
					Sec. 610. Report on national breast and cervical cancer early detection program.
					Sec. 611. Reports on national coverage determinations.
					Sec. 612. National Institute of Nursing Research report.
					Sec. 613. Report on relationship between premature birth and birth defects.
					Sec. 614. Report of Director, National Institutes of Health.
					Sec. 615. Trans-National Institutes of Health Research report.
					Sec. 616. Interagency Working Group on Health Care Quality report.
					Sec. 617. Autism surveillance activities report.
					Sec. 618. Lead contamination report.
					Sec. 619. World Trade Center Medical Monitoring and Treatment Program.
					Sec. 620. Long-term health effects of living organ donation report.
					Sec. 621. Program evaluation activities of HHS report.
					Sec. 622. Centers of Excellence report.
					Sec. 623. Submission of CFS–101 forms.
					Sec. 624. Superfund audit and report.
					Sec. 625. Reports under the Medicare enrollment demonstration project.
					TITLE VII—Department of Homeland Security
					Sec. 701. Reports on collection of antidumping and countervailing duties.
					Sec. 702. Report on enforcement of prohibition on importation of dog and cat fur products.
					Sec. 703. Report on scanning of cargo containers at foreign ports.
					Sec. 704. Reports on importation of softwood lumber.
					Sec. 705. Port of entry infrastructure assessment study and national land border security plan.
					Sec. 706. Report on customs user fees.
					Sec. 707. Reports and briefings on staffing and hiring at U.S. Customs and Border Protection.
					Sec. 708. Reports on the budget and counternarcotic activities of the Office of Counternarcotics
			 Enforcement.
					Sec. 709. Worksite enforcement report.
					Sec. 710. Secure communities report.
					Sec. 711. Report on unobligated balances.
					Sec. 712. Staffing and hiring report.
					Sec. 713. Trade compliance expenditure plan.
					Sec. 714. Secure Border Initiative status report.
					Sec. 715. Reports on mission coverage, staffing levels, and hiring rates of Federal air marshals.
					Sec. 716. Reports on certain recovered or deobligated funds made available to the Transportation
			 Security Administration.
					Sec. 717. Report on protection of personal information under Registered Traveler Program of the
			 Transportation Security Administration.
					Sec. 718. Consolidation of reports on sexual harassment, sexual violence, and sexual assaults.
					Sec. 719. Consolidation of reports on compliance with security standards.
					Sec. 720. Consolidation of reports and assessments on marine safety strategy and goals.
					Sec. 721. Reports on Presidential security expenditures.
					Sec. 722. Reports on modernization of National Distress and Response System.
					Sec. 723. Comprehensive Acquisition Status report.
					TITLE VIII—Department of Housing and Urban Affairs
					Sec. 801. Rural Development Disaster Assistance report.
					TITLE IX—Department of Justice
					Sec. 901. Supervised Visitation report.
					Sec. 902. Transitional Housing Program report.
					TITLE X—Department of Labor
					Sec. 1001. Report on service to minority individuals for Senior Community Service Employment
			 Program.
					Sec. 1002. Andean Trade Preference Act report.
					TITLE XI—Department of the Interior
					Sec. 1101. Special Trustee for American Indians report.
					TITLE XII—Department of State
					Sec. 1201. Annual foreign military training report.
					Sec. 1202. Annual military assistance report.
					Sec. 1203. Annual report on financial contributions by the U.S. to international organizations.
					Sec. 1204. Report on arms transfers and regional balance in the Middle East.
					Sec. 1205. Report on Democratic People's Republic of Korea.
					Sec. 1206. Report on International Military Education and Training.
					Sec. 1207. Report on Kosovo peacekeeping.
					Sec. 1208. Report on nuclear nonproliferation in South Asia.
					Sec. 1209. Report on PLO compliance with commitments.
					Sec. 1210. Report on employment of United States citizens by certain international organizations.
					Sec. 1211. Report on immunity for interdiction of aircraft used in illicit drug trafficking.
					Sec. 1212. Report on outstanding expropriation claims.
					Sec. 1213. Report on terrorist lookout committees.
					Sec. 1214. Report on conflict in Sudan.
					Sec. 1215. Reports on countries that export rough diamonds to the United States not controlled
			 through the Kimberley Process Certification Scheme.
					Sec. 1216. Report on visa issuance to inadmissible aliens.
					Sec. 1217. Report on resolution of the Cyprus conflict.
					Sec. 1218. Sudan Peace Act war crimes report.
					Sec. 1219. Report on Tibet negotiations.
					Sec. 1220. Workforce planning for foreign service personnel.
					TITLE XIII—Department of the Treasury
					Sec. 1301. Reports on environmental efforts of the multilateral development banks.
					Sec. 1302. Annual report on the North American Development Bank.
					Sec. 1303. Report on bilateral and multilateral debt reduction activities.
					Sec. 1304. Report on costs and benefits of United States participation in the International
			 Monetary Fund.
					Sec. 1305. Report on labor practices of countries that borrow from international financial
			 institutions.
					Sec. 1306. Report on loans considered by international financial institutions.
					Sec. 1307. Annual report by Chairman of the National Advisory Council on International Monetary and
			 Financial Policies.
					Sec. 1308. Quarterly report on borrowing arrangements of the International Monetary Fund.
					Sec. 1309. Annual report and testimony on the state of the international financial system,
			 International Monetary Fund reform, and compliance with International
			 Monetary Fund agreements.
					Sec. 1310. Report on progress of the Asian Development Bank toward meeting certain policy goals.
					Sec. 1311. Report on the multilateral Clean Technology Fund.
					Sec. 1312. Notification of significant modifications to auction process for issuing United States
			 Treasury obligations.
					Sec. 1313. Report on technical assistance to foreign governments and foreign central banks of
			 developing or transitional countries.
					Sec. 1314. Reports on United States supported policies in the multilateral development banks.
					Sec. 1315. Reports on United States Government foreign credit exposure.
					Sec. 1316. Vacancies report.
					TITLE XIV—Department of Transportation
					Sec. 1401. Buckle Up America report.
					Sec. 1402. Buy America Waivers.
					Sec. 1403. Fundamental properties of asphalts and modified asphalts.
					Sec. 1404. Hazardous materials emergency preparedness grants report.
					Sec. 1405. Hazardous materials safety quarterly staffing report.
					Sec. 1406. High speed corridors and intercity passenger rail service monthly project status.
					Sec. 1407. Neighborhood electric vehicles.
					Sec. 1408. Pipeline and Hazardous Materials Safety Statutory Mandate reports.
					Sec. 1409. Rail safety mandates and NTSB recommendations.
					Sec. 1410. Railway-Highway crossings.
					Sec. 1411. Reports on hazardous materials transportation.
					Sec. 1412. Major projects team reports.
					Sec. 1413. Pipeline safety information grants to communities.
					Sec. 1414. FAA technical staffing requirements.
					TITLE XV—Department of Veterans Affairs
					Sec. 1501. Repeal of requirement for annual reports regarding Office of Research Oversight.
					Sec. 1502. Repeal of requirement for annual reports on contracting for performance by contractor
			 personnel for work previously performed by Department employees.
					Sec. 1503. Repeal of requirement for annual reports on procurement of health-care items.
					Sec. 1504. Repeal of requirement for annual reports on medical and surgical bed closures.
					Sec. 1505. Reduced frequency of annual reports on activities relating to minority veterans.
					Sec. 1506. Repeal of requirement for annual report on sharing of health-care resources.
					Sec. 1507. Repeal of requirement for annual report on staffing of registered nurses.
					Sec. 1508. Repeal of requirement for annual report on use of authorities to enhance retention of
			 experienced nurses.
					TITLE XVI—Consumer Product Safety Commission
					Sec. 1601. Consolidation of annual reports regarding Inspector General reviews of improvements and
			 employee complaints concerning Consumer Product Safety Commission.
					TITLE XVII—Corporation for National and Community Service
					Sec. 1701. Report on reports provided by other Federal agencies.
					Sec. 1702. Service-learning impact study.
					TITLE XVIII—Environmental Protection Agency
					Sec. 1801. Great Lakes report.
					Sec. 1802. General assistance program report.
					Sec. 1803. Marine protection report.
					Sec. 1804. Superfund Alternative Approach report.
					Sec. 1805. Acid Precipitation Task Force.
					Sec. 1806. Great Lakes crosscut report.
					Sec. 1807. Federal procurement reporting.
					TITLE XIX—Federal Trade Commission
					Sec. 1901. Consolidation of report on scholarship fraud.
					Sec. 1902. Ethanol market concentration.
					TITLE XX—General Services Administration
					Sec. 2001. Contingency Contracting Corps.
					Sec. 2002. Agency activities to improve air quality.
					Sec. 2003. Per diem rates.
					Sec. 2004. Federal high-performance green buildings.
					TITLE XXI—National Aeronautics and Space Administration
					Sec. 2101. Report on donations of educationally useful Federal equipment to schools.
					Sec. 2102. Annual audit of policies and procedures of the National Aeronautics and Space
			 Administration with respect to the export of technologies and the transfer
			 of scientific and technical information.
					Sec. 2103. Status report on operations of Landsat system.
					Sec. 2104. Report on National Aeronautics and Space Administration outreach program.
					Sec. 2105. Notification of policy seeking full cost recovery for tests conducted at National
			 Aeronautics and Space Administration facilities.
					Sec. 2106. Report on National Aeronautics and Space Administration program and cost assessment and
			 cost control.
					Sec. 2107. Report on performance assessment of divisions in the Science directorate of the National
			 Aeronautics and Space Administration.
					Sec. 2108. Report on space cooperation with states of the former Soviet Union.
					Sec. 2109. Space shuttle follow-on report.
					Sec. 2110. Report on stratospheric ozone depletion.
					Sec. 2111. Aeronautics and space report of the President.
					TITLE XXII—National Science Foundation
					Sec. 2201. Report on encouraging participation in science, technology, engineering, and mathematics
			 careers.
					Sec. 2202. Report on funding for successful science, technology, engineering, and mathematics
			 education programs.
					Sec. 2203. Report on innovation acceleration research.
					TITLE XXIII—Office of Personnel Management
					Sec. 2301. Critical position pay.
					Sec. 2302. Physicians comparability allowance.
					Sec. 2303. Extending locality pay.
					TITLE XXIV—Intelligence Reports
					Sec. 2401. Submissions of space science and technology strategy.
					Sec. 2402. Reports on intelligence information sharing.
					Sec. 2403. Reports on the acquisition of major systems.
					Sec. 2404. Reports on the threat of attack on the United States using weapons of mass destruction.
					Sec. 2405. Reports on personnel level assessments for the intelligence community.
					Sec. 2406. Reports on intelligence community business system transformation.
					Sec. 2407. Reports on security clearances.
					Sec. 2408. Reports related to analytic integrity.
					Sec. 2409. Reports of privacy and civil liberties officers.
					Sec. 2410. Reports related to the Federal Bureau of Investigation.
					Sec. 2411. Reports on waivers of conditions for disqualification for security clearances.
					Sec. 2412. Reports on customer feedback on Department of Homeland Security intelligence reporting.
					Sec. 2413. Reports on commerce with, and assistance to, Cuba from other foreign countries.
					Sec. 2414. Reports identifying countries of concern with respect to the diversion of certain goods,
			 services, and technologies to or through Iran.
					Sec. 2415. Reports from the Advisory Intelligence Committees.
					Sec. 2416. Assessments on transformation of the intelligence capabilities of the Federal Bureau of
			 Investigation.
					Sec. 2417. Reports on nuclear aspirations of non-state entities and related matters.
					Sec. 2418. Reports on counterterrorism status.
					Sec. 2419. Reports on bandwidth requirements for major defense acquisition programs and major
			 systems acquisition programs.
					Sec. 2420. Reports regarding Iran's capability to produce nuclear weapons.
					Sec. 2421. Reports on counterintelligence and security practices at the national laboratories.
					Sec. 2422. Reports on security vulnerabilities of national laboratory computers.
					Sec. 2423. Reports on espionage by the People's Republic of China.
					Sec. 2424. Reports on uncontrolled treaty-limited equipment.
					TITLE XXV—Securities and Exchange Commission
					Sec. 2501. Securities Financial Controls Audit report.
					TITLE XXVI—Small Business Administration
					Sec. 2601. Small Business breakout procurement center reports.
					Sec. 2602. Small business loss report.
					Sec. 2603. Small business secondary market guarantee authority.
					TITLE XXVII—Social Security Administration
					Sec. 2701. Social Security Administration Comprehensive Printing Plan Program.
					TITLE XXVIII—United States Army Corps of Engineers
					Sec. 2801. Consolidation of reports on execution of water resources development funds.
					TITLE XXIX—Executive Office of the President
					Sec. 2901. Restriction on airport projects using products or services of foreign countries denying
			 fair market opportunities.
					Sec. 2902. Annual report on the World Trade Organization.
					Sec. 2903. Baseline for Application of Reprogramming and Transfer Authorities.
					Sec. 2904. FAIR Inventories.
					Sec. 2905. Homeland Security Funding Analysis.
					Sec. 2906. Reduction in frequency of elimination of unnecessary agency reporting reports.
					Sec. 2907. Repeal of reports on interagency oceans and human health research program.
					Sec. 2908. Repeal of report and related requirements relating to national coordination of research
			 infrastructure.
					Sec. 2909. Reduced frequency of report by National Nanotechnology Advisory Panel.
					Sec. 2910. Reports on the National Oceanographic Partnership Program.
					Sec. 2911. Elimination of requirement for review of National Nanotechnology Program by National
			 Research Council.
					Sec. 2912. Elimination of requirement for report on the National Windstorm Impact Reduction
			 Program.
					Sec. 2913. Elimination of mid-session review summary.
					Sec. 2914. Elimination of requirement for report on progress of executive agencies in achieving
			 goals set to improve efficiency and effectiveness of agency operations
			 through use of information technology.
					Sec. 2915. Report on trade preferences under the Caribbean Basin Economic Recovery Act.
					Sec. 2916. Physicians' comparability allowances.
					Sec. 2917. Report on trade enforcement efforts under title III of the Trade Act of 1974.
					Sec. 2918. Publication of service contract inventory.
					Sec. 2919. Report on waivers of sanctions with respect to North Korea.
				
			
			I
			Department of
			 Agriculture 101.Commodity
		promotion and evaluationSection 501(d) of the Federal Agriculture Improvement and
		Reform Act of 1996 (7 U.S.C. 7401(d)) is amended by striking annually provide to the Committee on Agriculture of the House of Representatives and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate and inserting make available on the website of the Department of Agriculture.102.Annual
		reports by agricultural attachesSection 108 of the Agricultural Act of 1954
		(7 U.S.C. 1748) is repealed.103.Reporting
		requirement under Farmland Protection Policy ActSection 1546 of the Farmland Protection
		Policy Act (7 U.S.C. 4207) is repealed.104.Rural
		development programs(a)Locally or
		regionally produced agricultural food productsSection 310B(g)(9)(B) of the Consolidated
		Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(B)) is amended by striking
			 clause (iv) and inserting the following:(iv)Information posted to websiteThe Secretary shall make available on the website of the Department of Agriculture information that
			 describes projects carried out using loans or loan guarantees made under
			 clause (i), including—(I)the characteristics of the communities served; and(II)resulting benefits..(b)Beginning
		farmer and rancher individual development accounts pilot program reportsSection 333B of the Consolidated Farm and
		Rural Development Act (7 U.S.C. 1983b) is amended—(1)by
		striking subsection (e); and(2)by
		redesignating subsections (f) through (h) as subsections (e) through (g),
		respectively.(c)Rural areasSection 343(a)(13)(D)(iii)(VI) of the
		Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(D)(iii)(VI)) is
		amended by striking submit to the Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate an annual report and inserting make available on the website of the Department of Agriculture information.(d)Rural
		Collaborative Investment ProgramSection
		385C(b)(7) of the Consolidated Farm and Rural Development Act (7 U.S.C.
		2009dd–2(b)(7)) is amended—(1)in
		subparagraph (B), by adding and at the end;(2)in
		subparagraph (C), by striking ; and and inserting a period;
		and(3)by
		striking subparagraph (D).105.Access to
		broadband telecommunications services in rural areasSection 601(j) of the Rural Electrification Act
		of 1936 (7 U.S.C. 950bb(j)) is amended by striking (j) Reports.— and all that follows through that describes and inserting the following:(j)Information posted to websiteThe Secretary shall make available on the website of the Department of Agriculture information that
			 describes.106.Promotion of
		agricultural exports to emerging democraciesSection 1542(e) of the Food, Agriculture,
		Conservation, and Trade Act of 1990 (7 U.S.C. 5622 note; Public Law 101–624) is
		amended—(1)by
		striking (e) Foreign debt
		burdens.— and all that follows through (1)
		Effect of
		credits.—In and inserting the following:(e)Foreign debt
		  burdensIn;
		  and(2)by
		striking paragraph (2).107.Commodity
		Credit Corporation quarterly report to CongressSection 13 of the Commodity Credit
		Corporation Charter Act (15 U.S.C. 714k) is amended by striking the second
		sentence.108.Crop
		insuranceSection
		508(a)(6)(B) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(6)(B)) is
		amended by striking report to Congress and inserting make available on the website of the Department of Agriculture information.109.Early child
		nutrition education evaluations and reportsSection 119(j) of the Child Nutrition and
		WIC Reauthorization Act of 2004 (42 U.S.C. 1766 note; Public Law 108–265) is
		amended—(1)in
		paragraph (1), by striking paragraph (6) and inserting
		paragraph (5);(2)by
		striking paragraph (5); and(3)by
		redesignating paragraph (6) as paragraph (5).110.Grain
		Inspection Service annual reportSection 17B of the United States Grain
		Standards Act (7 U.S.C. 87f–2) is amended—(1)by
		striking subsection (a); and(2)by
		redesignating subsections (b) and (c) as subsections (a) and (b),
		respectively.111.Notification
		prior to release of
		informationSection 8d(2) of the Agricultural Adjustment
		Act (7 U.S.C. 608d(2)), reenacted with amendments by the Agricultural Marketing
		Agreement Act of 1937, is amended by striking the third sentence.112.Plant pest
		and disease management and disaster preventionSection 420(c) of the Plant Protection Act
		(7 U.S.C. 7721(c)) is amended by striking paragraph (3) and inserting the
			 following:(3)Information posted to websiteThe Secretary shall make available on the website of the Department of Agriculture information that
			 describes the action plans described in paragraph (2), including an
			 accounting of funds expended on the action plans..113.Agricultural
		trade(a)Quarterly
		export assistance reportsSection 603 of the Agricultural Trade Act
		of 1978 (7 U.S.C. 5713) is repealed.(b)Status report for foreign market
		developmentSection 702 of the Agricultural Trade Act
		of 1978 (7 U.S.C. 5722) is amended by striking subsection (c).114.Report on
		conservation program enrollments and assistanceSection 1241(i) of the Food Security Act of
		1985 (16 U.S.C. 3841(i)) is amended in the matter preceding paragraph (1) by
		striking a semiannual and inserting an
		annual.115.Status report
		for Food for Progress programSubsection (j) of the Food for Progress Act
		of 1985 (7 U.S.C. 1736o(j)) is amended by striking paragraph (3).116.Status report
		for technical assistance for specialty cropsSection 3205 of the Farm Security and Rural
		Investment Act of 2002 (7 U.S.C. 5680) is amended—(1)by
		striking subsection (d); and(2)by
		redesignating subsection (e) as subsection (d).117.Timber supply
		and demand in southeastern AlaskaSection 706 of the Alaska National Interest
		Lands Conservation Act (16 U.S.C. 539e) is amended—(1)by
		striking subsection (a); and(2)by
		redesignating subsections (b) and (c) as subsections (a) and (b),
		respectively.
				118.
				Tongass
			 National Forest
			 report
				Section 706 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 539e) is amended—
				
					(1)
					by striking
			 subsection (b); and
				
					(2)
					by redesignating
			 subsection (c) as subsection (b).
				
			II
			Department of
			 Commerce 
			
				201.
				Repeal of
			 requirement for annual report on Atlantic migratory
			 species
				The Atlantic Tunas Convention Act of 1975
			 (Public Law 94–70; 16 U.S.C. 971 et seq.) is amended by striking section
			 11 (16
			 U.S.C. 971j).
			
				202.
				Repeal of
			 requirement for annual report on progress by educational institutions to
			 become
			 designated as sea grant colleges or sea grant institutions
				Section 207 of the National Sea Grant
			 College Program Act (33 U.S.C. 1126) is amended by striking subsection
			 (e).
			
				203.
				Repeal of
			 requirement for annual reports on coordination between NSF and oceans and
			 coastal research activities of
			 NOAA
				The National Sea Grant College Program Act
			 Amendments of 2002 (Public Law 107–299) is amended by striking section 9
			 (33
			 U.S.C. 857–20).
			
				204.
				Repeal of
			 requirement for annual report on donations by NIST of educationally useful
			 Federal equipment to
			 schools
				Section 6(b) of the Technology Administration Act of 1998 (Public Law 105–309; 15
			 U.S.C. 272 note) is amended by striking paragraph (2).
			
				205.
				Repeal of
			 requirement for annual report by NIST on enterprise integration
			 standardization
			 and implementation
			 activities
				Section 3 of the Enterprise Integration Act
			 of 2002 (Public Law 107–277; 15 U.S.C. 278g–5) is amended—
				
					(1)
					by striking
			 subsection (c); and
				
					(2)
					by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
				
				206.
				Repeal of
			 requirement for annual report on equal access for minority and
			 economically
			 disadvantaged students to fellowships on ocean, coastal, and Great Lakes
			 resources
				Section 208(a) of the National Sea Grant
			 College Program Act (33 U.S.C. 1127(a)) is amended by striking the fourth
			 sentence.
			
				207.
				Repeal of
			 requirement for annual report on activities of Technology Innovation
			 Program
				Section 28 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278n) is amended by striking
			 subsection
			 (g).
			
				208.
				Repeal of
			 requirement for annual report by TIP Advisory
			 Board
				Section 28(k) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278n(k)) is amended by striking
			 paragraph (5).
			
				209.
				Repeal of
			 requirement for annual report on activities of West Atlantic Fisheries
			 Organization
				The Northwest Atlantic Fisheries Convention
			 Act of 1995 (Public Law 104–43; 16 U.S.C. 201 et seq.) is amended by
			 striking
			 section 212 (16 U.S.C. 5611).
			
				210.
				Harmful algal
			 blooms and hypoxia
			 reports
				
					(a)
					In
			 general
					Section 603 of the
			 Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (16
			 U.S.C.
			 1451 note) is amended—
					
						(1)
						by striking
			 subsections (c) and (d); and
					
						(2)
						by redesignating
			 subsections (e) through (i) as subsections (c) through (g),
			 respectively.
					
					(b)
					Conforming
			 amendments
					Section 605 of the Harmful Algal Bloom and Hypoxia
			 Research and Control Act of 1998 (16 U.S.C. 1451 note) is amended—
					
						(1)
						in paragraph (2),
			 by striking 603(f)(2)(B) and inserting
			 603(d)(2)(B);
					
						(2)
						in paragraph (3),
			 by striking and to carry out section 603(d); and
					
						(3)
						in paragraph (6),
			 by striking 603(e) and inserting 603(c).
					
			III
			Department of
			 Defense 
			
				301.
				Report on
			 administration and oversight of Armed Forces Retirement
			 Home
				Section 1511 of the Armed Forces Retirement
			 Home Act of 1991 (24 U.S.C. 411) is amended—
				
					(1)
					by striking
			 subsection (h); and
				
					(2)
					by redesignating
			 subsection (i) as subsection (h).
				
				302.
				Annual report
			 on adequacy of budget for operational energy
			 plans
				Section 138c(e)(4) of title 10, United
			 States Code, is amended by striking Not later than 30 days after the
			 date on which the budget for a fiscal year is submitted to Congress
			 pursuant to
			 section 1105 of title 31 and inserting Not later than March 31
			 each year.
			
				303.
				Annual report
			 on combatant command
			 activities
				Section 153 of title 10, United States Code,
			 is amended—
				
					(1)
					by striking
			 subsection (c); and
				
					(2)
					by redesignating
			 subsection (d) as subsection (c).
				
				304.
				Annual report
			 on combating
			 terrorism
				Chapter 9 of title 10, United States Code,
			 is amended—
				
					(1)
					by striking
			 section 229; and
				
					(2)
					in the table of
			 sections at the beginning of such chapter, by striking the item relating
			 to
			 such section.
				
				305.
				Annual report
			 on public-private
			 competition
				
					Chapter 146 of title 10, United States Code, is amended—
				
					(1)
					by striking section 2462; and
				
					(2)
					in the table of sections at the beginning of such chapter, by striking the item relating to such
			 section.
				
				306.
				Arms Export
			 Control Act report on military
			 exports
				Section 36(a) of the Arms Export Control Act
			 (22 U.S.C. 2776(a)) is amended—
				
					(1)
					by striking the end of each
			 quarter and inserting the end of each fiscal
			 year;
				
					(2)
					in paragraph (5),
			 by striking in the quarter of the fiscal year immediately following the
			 quarter and inserting in the fiscal year immediately following
			 the year; and
				
					(3)
					in paragraphs
			 (8), (9), and (10), by striking quarter each place it appears
			 and inserting year.
				
				307.
				Reports on
			 protection of certain
			 individuals
				Section 1074(b)(6) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 113
			 note)
			 is amended—
				
					(1)
					in subparagraph
			 (A), by striking The Secretary and inserting Except as
			 provided in subparagraph (B), the Secretary;
				
					(2)
					by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
				
					(3)
					by inserting
			 after subparagraph (A) the following new subparagraph:
					
						
							(B)
							Exceptions
							The
				reporting requirement under subparagraph (A) does not apply to
			 determinations
				under paragraphs (4) or (5) to provide or extend protections to—
							
								(i)
								individuals
				described under paragraph (2)(C) who are conducting official
			 business with the
				Department of Defense as part of an officially sponsored event; or
							
								(ii)
								individuals
				described under paragraph
				(2)(E).
							.
				
				308.
				Audits of
			 undefinitized
			 contracts
				Section 908(b) of the Defense Acquisition
			 Improvement Act of 1986 (as enacted pursuant to section 101(c) of Public
			 Law
			 99–500 (100 Stat. 1783–140) and identically enacted pursuant to section
			 101(c)
			 of Public Law 99–591 (100 Stat. 3341–140) and Public Law 99–661 (100 Stat.
			 3919; 10 U.S.C. 2326 note)) is amended—
				
					(1)
					by striking
			 shall— and all that follows through (1) periodically
			 conduct an audit and inserting shall periodically conduct an
			 audit;
				
					(2)
					by striking
			 departments; and and inserting departments.;
			 and
				
					(3)
					by striking
			 paragraph (2).
				
				309.
				Notification
			 of award of certain contracts to entities controlled by a foreign
			 government
				Section 2536(b) of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 (1) The Secretary concerned and inserting The Secretary
			 concerned;
				
					(2)
					by striking paragraph (2);
				
					(3)
					by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and
				
					(4)
					in paragraph (2),
			 as redesignated by subparagraph (A), by redesignating clauses (i) and (ii)
			 as
			 subparagraphs (A) and (B).
				
				310.
				Commercialization
			 pilot
			 program
				Section 9(y)(6) of the Small Business Act
			 (15 U.S.C. 638(y)(6)) is amended—
				
					(1)
					in subparagraph
			 (A), by striking the semicolon at the end and inserting ;
			 and;
				
					(2)
					in subparagraph
			 (B), by striking ; and and inserting a period; and
				
					(3)
					by striking
			 subparagraph (C).
				
				311.
				Notification
			 of certain leases of
			 vehicles
				Section 2401(h) of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 only if— and all that follows through the Secretary has
			 notified and inserting only if the Secretary has
			 notified;
				
					(2)
					by striking
			 paragraph (2);
				
					(3)
					by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3),
			 respectively,
			 and moving such paragraphs, as so redesignated, 2 ems to the left; and
				
					(4)
					in paragraph (3),
			 as redesignated by paragraph (3) of this section, by striking ;
			 and and inserting a period.
				
				312.
				Report on
			 consideration of proposals for decorations not previously submitted in
			 timely
			 fashion
				Section 1130 of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (b); and
				
					(2)
					by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
				
				313.
				Report on
			 consideration of proposals for posthumous and honorary promotions and
			 appointments
				Section 1563 of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (b); and
				
					(2)
					by redesignating
			 subsection (c) as subsection (b).
				
				314.
				Report on
			 contingency
			 construction
				Section 2804(b) of title 10, United States
			 Code, is amended by striking the third sentence.
			
				315.
				Justification
			 for conveyance of damages or deteriorated military family
			 housing
				Section 2854a of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (c); and
				
					(2)
					by redesignating
			 subsections (d), (e), (f), and (g) as subsections (c), (d), (e), and (f),
			 respectively.
				
				316.
				Report on
			 defense economic adjustment
			 planning
				Section 4004(d) of the Defense Economic
			 Adjustment, Diversification, Conversion, and Stabilization Act of 1990
			 (division D of Public Law 101–510; 10 U.S.C. 2391 note) is amended—
				
					(1)
					in paragraph (1),
			 by striking the semicolon at the end and inserting ; and;
				
					(2)
					in paragraph (2),
			 by striking ; and and inserting a period; and
				
					(3)
					by striking
			 paragraph (3).
				
				317.
				Report on
			 Defense Housing Investment
			 Account
				Section 2837 of title 10, United States
			 Code, is amended by striking subsection (f).
			
				318.
				Annual report
			 on Department of Defense housing
			 funds
				Section 2884 of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (b);
				
					(2)
					in subsection
			 (a)—
					
						(A)
						by redesignating
			 paragraph (2) as subsection (b);
					
						(B)
						in paragraph (1),
			 by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2),
			 respectively;
					
						(C)
						by striking
			 reports.— and all that follows through
			 (1) The Secretary and inserting reports.—The Secretary;
			 and
					
						(D)
						by redesignating
			 paragraphs (3) and (4) as subsections (c) and (d), respectively;
					
					(3)
					in subsection
			 (b), as redesignated by paragraph (2)(A)—
					
						(A)
						by inserting
			 Elements.— before For each proposed
			 contract;
					
						(B)
						by striking
			 paragraph (1) and inserting subsection (a);
			 and
					
						(C)
						by redesignating
			 subparagraphs (A), (B), (C), (D), and (E) as paragraphs (1), (2), (3), and
			 (4),
			 respectively; and
					
					(4)
					in subsection
			 (c), as redesignated by paragraph (2)(D)—
					
						(A)
						by redesignating
			 subparagraph (B) as paragraph (2);
					
						(B)
						in subparagraph
			 (A), by redesignating clauses (i), (ii), and (iii) as subparagraphs (A),
			 (B),
			 and (C), respectively;
					
						(C)
						by striking
			 (A) In the case and inserting Contracts with private
			 parties.—(1) In the case;
					
						(D)
						by striking
			 paragraph (1) and inserting subsection (a);
			 and
					
						(E)
						in paragraph (2),
			 as redesignated by subparagraph (A), by redesignating clauses (i) and (ii)
			 as
			 subparagraphs (A) and (B), respectively.
					
				319.
				Report on
			 Department of Defense technology and industrial base
			 guidance
				Subchapter II of chapter 148 of title 10,
			 United States Code, is amended—
				
					(1)
					by striking
			 section 2504; and
				
					(2)
					in the table of
			 sections at the beginning of such subchapter, by striking the item
			 relating to
			 such section.
				
				320.
				Display of
			 annual budget requirements for air sovereignty alert
			 mission
				Section 354 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10
			 U.S.C.
			 221 note) is hereby repealed.
			
				321.
				Report on
			 emergency and extraordinary
			 expenses
				Section 127 of title 10, United States Code,
			 is amended by striking subsection (d).
			
				322.
				Report on
			 enhancement of activities of Defense Threat Reduction
			 Agency
				Section 1409 of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 22 U.S.C. 2778
			 note) is
			 amended—
				
					(1)
					by striking (a)
			 In general.—Not
			 later than and inserting Not later than; and
				
					(2)
					by striking subsection (b).
				
				323.
				Report on
			 experimental personnel management program for scientific and technical
			 personnel
				Section 1101 of the National Defense
			 Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104
			 note)
			 is amended by striking subsection (g).
			
				324.
				Report on
			 Federal agency data
			 mining
				Section 804 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (42 U.S.C. 2000ee–3) is
			 hereby repealed.
			
				325.
				Report on
			 grants of exception to costs or pricing data certification requirements
			 and
			 waivers of cost accounting
			 standards
				Section 817 of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10
			 U.S.C.
			 2306a note) is amended—
				
					(1)
					by striking
			 subsection (d);
				
					(2)
					by redesignating
			 subsection (e) as subsection (d); and
				
					(3)
					in subsection
			 (d), as so redesignated—
					
						(A)
						by striking
			 this section: and all that follows through (1) The
			 term and inserting this section, the term;
					
						(B)
						by striking
			 paragraph (2); and
					
						(C)
						by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and
			 moving
			 such paragraphs, as so redesignated, 2 ems to the left.
					
				326.
				Inclusion of
			 net square footage comparisons in requests to build military family
			 housing
				Section 2826 of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 (a) Local
			 comparability.—; and
				
					(2)
					by striking
			 subsection (b).
				
				327.
				Information to
			 accompany funding requests for contingency
			 operations
				Section 113 of title 10, United States Code,
			 is amended by striking subsection (m).
			
				328.
				Notification
			 of military construction
			 investments
				Section 2875 of title 10, United States
			 Code, is amended by striking subsection (e).
			
				329.
				Quarterly
			 reports on joint readiness
			 reviews
				Section 117 of title 10, United States Code,
			 is amended—
				
					(1)
					by striking
			 subsection (e); and
				
					(2)
					by redesignating
			 subsection (f) as subsection (e).
				
				330.
				Report on
			 limited partnerships with private developers of
			 housing
				Section 2837(c) of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 (1) The Secretary concerned and inserting The Secretary
			 concerned; and
				
					(2)
					by striking
			 paragraph (2).
				
				331.
				Report on
			 military family
			 readiness
				Section 1781b of title 10, United States
			 Code, is amended by striking subsection (d).
			
				332.
				Report on
			 multi-year aircraft lease pilot
			 program
				Section 8159(c) of the Department of Defense
			 Appropriations Act, 2002 (division A of Public Law 107–117; 10 U.S.C.
			 2401a
			 note) is amended—
				
					(1)
					by striking
			 paragraph (7); and
				
					(2)
					by redesignating
			 paragraphs (8), (9), and (10) as paragraphs (7), (8), and (9),
			 respectively.
				
				333.
				Annual report
			 on National Guard and reserve component
			 equipment
				Section 10541(a) of title 10, United States
			 Code, is amended by striking March 15 and inserting April
			 15.
			
				334.
				Notification
			 of negotiations for payment-in-kind with host
			 countries
				Section 2921 of the National Defense
			 Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2687
			 note) is amended—
				
					(1)
					by striking
			 subsection (e); and
				
					(2)
					by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively.
				
				335.
				Notice of
			 deficiency for military housing privatization
			 projects
				Section 2885(a)(3) of title 10, United
			 States Code, is amended by striking a project and inserting
			 a construction project (other than a renovation project).
			
				336.
				Notice of
			 long-term leasing of military family housing to be
			 constructed
				Section 2835 of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (g); and
				
					(2)
					by redesignating
			 subsection (h) as subsection (g).
				
				337.
				Notification
			 of burden sharing contributions by designated countries and regional
			 organizations
				Section 2350j of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (e); and
				
					(2)
					by redesignating
			 subsection (f) as subsection (e).
				
				338.
				Notification
			 of prime contract awards to comply with cooperative agreements;
			 notification of
			 waivers granted to prime contractors in conjunction with cooperative
			 agreements
				Section 2350b of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (d); and
				
					(2)
					by redesignating
			 subsections (e), (f), and (g) as subsections (d), (e), and (f),
			 respectively.
				
				339.
				Notification
			 of equipment scheduled for retirement or
			 disposal
				Section 2244a(c) of title 10, United States
			 Code, is amended by striking the second sentence.
			
				340.
				Oversight of
			 procurement, test, and operational plans for ballistic missile defense
			 programs
				Section 223a of title 10, United States
			 Code, is amended by striking subsection (d).
			
				341.
				Report on
			 price trend analysis for supplies and equipment purchased by the
			 Department of
			 Defense
				Section 892 of the National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C.
			 2306a
			 note) is amended—
				
					(1)
					by striking
			 subsection (b); and
				
					(2)
					by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
				
				342.
				Report on
			 prohibition of certain civilian personnel management
			 constraints
				Section 129 of title 10, United States Code,
			 is amended by striking subsection (f).
			
				343.
				Report on
			 prohibition on contracting with entities that comply with the secondary
			 Arab
			 boycott of
			 Israel
				Section 2410i(c) of title 10, United States
			 Code, is amended by striking the second sentence.
			
				344.
				Report on
			 relocation of military family housing
			 units
				Section 2827 of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 (a) Subject to subsection (b), the Secretary and inserting
			 The Secretary; and
				
					(2)
					by striking
			 subsection (b).
				
				345.
				Report on
			 multinational military centers of
			 excellence
				Section 2350m of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (e); and
				
					(2)
					by redesignating
			 subsection (f) as subsection (e).
				
				346.
				Notification
			 of decisions to carry out certain facility repair
			 projects
				Section 2811(d) of title 10, United States
			 Code, is amended by striking $7,500,000 and inserting
			 $10,000,000.
			
				347.
				Report on
			 meritorious security
			 waivers
				Section 3002(c) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (50 U.S.C. 435c(c)) is amended by
			 striking
			 paragraph (4).
			
				348.
				Report on
			 reliability of Department of Defense financial
			 statements
				Section 1008 of the National Defense
			 Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 113
			 note)
			 is amended—
				
					(1)
					by striking
			 subsection (a);
				
					(2)
					by redesignating
			 subsections (b), (c), (d), (e), and (f) as subsections (a), (b), (c), (d),
			 and
			 (e), respectively;
				
					(3)
					in subsection
			 (a), as redesignated by paragraph (2), by striking in the annual report
			 under subsection (a); and
				
					(4)
					in paragraph (1)
			 of subsection (c), as so redesignated, by striking under subsection (b)
			 or (c) and inserting under subsection (a) or (b).
				
				349.
				Report to
			 Congress regarding equip and train authority to recover the remains of
			 missing
			 personnel
				Section 408 of title 10, United States Code,
			 is amended by striking subsection (f).
			
				350.
				Reporting
			 requirements relating to renewable energy use by the Department of Defense
			 to
			 meet the Department's electricity
			 needs
				Section 2864 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2911
			 note) is hereby repealed.
			
				351.
				Reports on
			 transfers from high-priority readiness
			 appropriations
				Chapter 23 of title 10, United States Code,
			 is amended—
				
					(1)
					by striking
			 section 483; and
				
					(2)
					in the table of
			 sections at the beginning of such chapter, by striking the item relating
			 to
			 such section.
				
				352.
				Requirement
			 for advance notification to Congress of transfer of certain excess defense
			 articles
				Section 516 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2321j) is amended—
				
					(1)
					by striking subsection (f); and
				
					(2)
					by redesignating
			 subsections (g), (h), and (i) as subsections (f), (g), and (h),
			 respectively.
				
				353.
				Requirement
			 for annual program goals for ballistic missile defense
			 programs
				Section 232(h) of the National Defense
			 Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2431
			 note) is amended by striking paragraph (3).
			
				354.
				Notification
			 of military construction project conducted using proceeds from sale of
			 electricity from alternate energy and cogeneration production
			 facilities
				Section 2916 of title 10, United States
			 Code, is amended by striking subsection (c).
			
				355.
				Strategic
			 sourcing plan of action and report on savings, consolidation,
			 restructuring, or
			 reengineering
				Chapter 146 of title 10, United States Code,
			 is amended—
				
					(1)
					by striking
			 section 2475; and
				
					(2)
					in the table of
			 sections at the beginning of such subchapter, by striking the item
			 relating to
			 such section.
				
				356.
				Biennial
			 report on space protection
			 strategy
				Subsection (f) of section 911 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 10
			 U.S.C. 2271 note) is amended—
				
					(1)
					by striking
			 paragraph (2);
				
					(2)
					in paragraph (3),
			 by striking , and each update required by paragraph (2),;
			 and
				
					(3)
					by redesignating
			 paragraph (3) as paragraph (2).
				
				357.
				Report on
			 timeliness standards for disposition of applications before corrections
			 board
				Section 1557 of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (e); and
				
					(2)
					by redesignating
			 subsection (f) as subsection (e).
				
				358.
				Notification
			 of water conservation construction
			 projects
				Section 2866(c) of title 10, United States
			 Code, is amended—
				
					(1)
					by striking
			 (1) The Secretary of Defense and inserting The Secretary
			 of Defense; and
				
					(2)
					by striking paragraph (2).
				
			IV
			Department of
			 Education 
			
				401.
				Report on
			 rehabilitation services
			 training
				Section 302(e) of the Rehabilitation Act of
			 1973 (29 U.S.C. 772(e)) is amended by striking The Commissioner shall
			 prepare and all that follows through justify the
			 allocations..
			402.Report on data collection on the distribution of Federal education fundsSection 424 of the General Education Provisions Act  (20 U.S.C. 1226b) is repealed.
				403.
				Report on
			 Federal TRIO
			 programs
				Section 402H of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–18) is amended—
				
					(1)
					by striking
			 subsection (a); and
				
					(2)
					by redesignating
			 subsections (b) through (d) as subsections (a) through (c),
			 respectively.
				
				404.
				Reports on
			 activities carried under the Rehabilitation Act of
			 1973
				The Rehabilitation Act of 1973 (29 U.S.C.
			 701 et seq.) is amended—
				
					(1)
					by striking section 13 (29 U.S.C. 710) and
			 inserting the following:
					
						
							13.
						;
				
					(2)
					in section 102(c)
			 (29 U.S.C. 722(c)), by striking paragraph (8);
				
					(3)
					in section 106
			 (29 U.S.C. 726), by striking subsection (d);
				
					(4)
					in section
			 131(a)(1)(B)(i), by striking , as required by section 13;
				
					(5)
					in section 611
			 (29 U.S.C. 795)—
					
						(A)
						in subsection
			 (a)—
						
							(i)
							by
			 striking paragraph (5); and
						
							(ii)
							by
			 redesignating paragraph (6) as paragraph (5);
						
						(B)
						in subsection
			 (b)—
						
							(i)
							in
			 paragraph (1), by inserting and after the semicolon;
						
							(ii)
							in
			 paragraph (2), by striking ; and and inserting a period;
			 and
						
							(iii)
							by striking
			 paragraph (3);
						
						(C)
						by striking
			 subsection (d);
					
						(D)
						by redesignating
			 subsections (e), (f), (g), and (h), as subsections (d), (e), (f), and (g),
			 respectively; and
					
						(E)
						in subsection
			 (e), as redesignated by subparagraph (D)—
						
							(i)
							in
			 paragraph (1), by striking consistent with the evaluation standards
			 under subsection (d)(1);
						
							(ii)
							in
			 paragraph (4), by striking that are consistent with program evaluation
			 standards developed under subsection (d); and
						
							(iii)
							by striking
			 paragraph (5); and
						
					(6)
					in section 706
			 (29 U.S.C. 796d–1), by striking subsection (d).
				
				405.
				Report on
			 Advanced Placement incentive program
			 grants
				Section 1705(f) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6535(f)) is amended—
				
					(1)
					by striking
			 and
			 Reporting in the subsection heading and all that
			 follows through Each eligible and inserting .—Each
			 eligible;
				
					(2)
					by redesignating
			 subparagraphs (A) through (D) as paragraphs (1) through (4), respectively,
			 and
			 indenting appropriately; and
				
					(3)
					by striking
			 paragraph (2).
				
				406.
				Report on
			 Advanced Placement test fee
			 program
				Section 1704(f) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6534(f)) is amended—
				
					(1)
					by striking
			 Report in the subsection heading and all
			 that follows through Each State and inserting
			 Report.—Each State;
				
					(2)
					by redesignating
			 subparagraphs (A) through (D) as paragraphs (1) through (4), respectively,
			 and
			 indenting appropriately; and
				
					(3)
					by striking
			 paragraph (2).
				
				407.
				Report on
			 impact aid construction justifying discretionary grant
			 awards
				Section 8007(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7707(b)) is amended by striking
			 paragraph (7).
			
				408.
				Report on the
			 protection and advocacy of individual
			 rights
				Section 509 of the Rehabilitation Act of
			 1973 (29 U.S.C. 794e) is amended—
				
					(1)
					by striking subsection (k); and
				
					(2)
					by redesignating
			 subsections (l) and (m) as subsections (k) and (l), respectively.
				
				409.
				Report on the
			 rural and low-income school
			 program
				Section 6224 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7351c) is amended—
				
					(1)
					by striking
			 subsection (c); and
				
					(2)
					by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
				
				410.
				Report on GEAR
			 UP
				Section 404G of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–27) is amended—
				
					(1)
					in the section
			 heading, by striking and
			 report; and
				
					(2)
					by striking
			 subsection (d).
				
			V
			Department of
			 Energy 
			
				502.
				Report on
			 stripper well and Exxon
			 funds
				Notwithstanding any other provision of law,
			 the Secretary of Energy shall not be required to prepare or submit an
			 annual
			 report on—
				
					(1)
					procedures for overseeing the expenditure
			 by States and territories of stripper well and Exxon funds; and
				
					(2)
					the status of any pending enforcement
			 actions with regard to the expenditure of the funds.
				503.Studies on the
			 benefits of economic
			 dispatchSections 1234(c) and 1832(c) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16432(c), 16524(c)) are amended  by striking and on a yearly basis following, each place it appears.
				504.
				Annual updates
			 of Department of Energy defense nuclear facilities workforce restructuring
			 plan
				
					(a)
					In
			 general
					Section 4604 of the
			 Atomic Energy Defense Act (50 U.S.C. 2704) is amended—
					
						(1)
						in subsection
			 (b)(1), by striking and any updates of the plan under subsection
			 (e);
					
						(2)
						by striking
			 subsection (e);
					
						(3)
						by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively; and
					
						(4)
						in subsection
			 (e), as redesignated by paragraph (3)—
						
							(A)
							by striking
			 (1) The Secretary and inserting The Secretary;
			 and
						
							(B)
							by striking
			 paragraph (2).
						
					(b)
					Conforming
			 amendment
					Section 4643(d)(1) of the Atomic Energy Defense Act (50
			 U.S.C. 2733(d)(1)) is amended by striking 4604(g) and inserting
			 4604(f).
				
				505.
				Report on
			 Federal purchase
			 requirement
				
					(a)
					Report on
			 Federal purchase requirement
					Section 203 of the Energy Policy Act of
			 2005 (42 U.S.C. 15852) is amended by striking subsection (d).
				
					(b)
					Consolidation
			 of reports
					Section 548(b) of
			 the National Energy Conservation Policy
			 Act (42 U.S.C. 8258) is amended—
					
						(1)
						in paragraph (3), by striking
			 and after the semicolon;
					
						(2)
						in paragraph (4), by striking the period
			 and adding ; and at the end; and
					
						(3)
						by adding at the
			 end the following:
						
							
								(5)
								information on
				the progress of the Federal Government in meeting the goals
			 established by
				section 203 of the Energy Policy Act of 2005 (42 U.S.C.
				15852).
							.
					
				506.
				Report on
			 advanced uses of geothermal
			 energy
				Section 621 of the Advanced Geothermal
			 Energy Research and Development Act of 2007 (42 U.S.C. 17200) is
			 amended—
				
					(1)
					by striking subsection (a); and
				
					(2)
					by redesignating subsection (b) as
			 subsection (a).
				
				507.
				H-prize
			 reports
				Section 1008(f) of the Energy Policy Act of
			 2005 (42 U.S.C. 16396(f)) is amended—
				
					(1)
					by striking paragraph (6); and
				
					(2)
					by redesignating
			 paragraphs (7) and (8) as paragraphs (6) and (7), respectively.
				
				508.
				Report on
			 voluntary commitments to reduce industrial energy
			 intensity
				Section 106 of the Energy Policy Act of 2005
			 (42 U.S.C. 15811) is amended by striking subsection (f).
			
				509.
				Report on marine and
			 hydrokinetic
			 technology
				Notwithstanding any other provision of law,
			 the Secretary of Energy shall not be required to prepare or submit a
			 report on
			 the economic and technical viability of marine and hydrokinetic
			 technologies.
			
				510.
				Report on the
			 activities of the office of petroleum
			 reserves
				Section 369(i) of the Energy Policy Act of
			 2005 (42 U.S.C. 15927(i)) is amended by striking paragraph (3).
			
				511.
				Report on
			 amended energy efficiency
			 standards
				Section 342(a)(6)(C) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6313(a)(6)(C)) is amended—
				
					(1)
					by striking
			 clause (v); and
				
					(2)
					by redesignating
			 the first clause (vi) (relating to consideration of prices and operating
			 patterns) as clause (v).
				
				512.
				Report on
			 science and engineering education pilot
			 program
				Section 983 of the Energy Policy Act of 2005
			 (42 U.S.C. 16323) is amended by striking subsection (d).
			
				513.
				Annual reports
			 on Central Valley Project
			 water
				
					(a)
					Reports
					The Central Valley Project Improvement Act
			 (title XXXIV of Public Law 102–575; 106 Stat. 4706) is amended—
					
						(1)
						in section
			 3406(b)(2)(A), by striking subsections 3406(b)(3), 3408(h)–(i), and
			 through other measures consistent with subparagraph 3406(b)(1)(B) of this
			 title and inserting section 3406(b)(3), subsections (g) and (h)
			 of section 3408, and through other measures consistent with paragraph
			 (1)(B);
					
						(2)
						in section 3407,
			 by striking subsection (f); and
					
						(3)
						in section
			 3408—
						
							(A)
							by striking
			 subsection (f); and
						
							(B)
							by redesignating
			 subsections (g) through (k) as subsections (f) through (j),
			 respectively.
						
					(b)
					Conforming
			 amendment
					Section 103(d)(1)(C)(ii) of the Water Supply,
			 Reliability, and Environmental Improvement Act (Public Law 108–361; 118
			 Stat.
			 1685) is amended by striking (j) and inserting
			 (i).
				
				514.
				Report on
			 Calfed Bay-Delta
			 program
				Section 105 of the Water Supply,
			 Reliability, and Environmental Improvement Act (Public Law 108–361; 118
			 Stat.
			 1698) is amended—
				
					(1)
					by striking subsection (a); and
				
					(2)
					by redesignating
			 subsections (b) and (c) as subsections (a) and (b), respectively.
				
				515.
				Reports on oil
			 or gas royalties taken
			 in-kind
				Section 342 of the Energy Policy Act of 2005
			 (42 U.S.C. 15902) is amended—
				
					(1)
					by striking subsection (e); and
				
					(2)
					by redesignating
			 subsections (f) through (j) as subsections (e) through (i),
			 respectively.
				
			VI
			Department of
			 Health and Human Services
			
				601.
				Report on
			 long-term care ombudsman
			 program
				
					(a)
					In
			 general
					Subsection (b) of section 207 of the Older Americans Act
			 of 1965 (42 U.S.C. 3018) is repealed.
				
					(b)
					Conforming
			 amendment
					Section 207 of the Older Americans Act of 1965 (42
			 U.S.C. 3018) is amended by redesignating subsection (c) as subsection
			 (b).
				
				602.
				Reports on
			 part D formularies' inclusion of drugs commonly used by dual
			 eligibles
				Section 3313(a)(2) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) is amended by inserting and
			 ending with 2012 after 2011.
			
				603.
				Report on
			 pediatric
			 initiative
				Paragraph (3) of section 409D(c) of the
			 Public Health Service Act (42 U.S.C. 284h(c)) is amended by striking and
			 annually report and all that follows through through the
			 Initiative.
			
				604.
				Report on the
			 C.W. Bill Young Transplantation
			 program
				Subsection (a) of section 379 of the Public
			 Health Service Act (42 U.S.C. 274k) is amended by striking an annual
			 report and inserting on a biennial basis, a
			 report.
			
				605.
				Reports on
			 activities of Qualified Independent
			 Contractors
				Section 1869(e)(4)(A) of the Social Security
			 Act (42 U.S.C. 1395ff(e)(4)(A)) is amended by adding at the end the
			 following
			 new sentence: No annual report shall be submitted under this
			 subparagraph on or after February 1, 2013..
			
				606.
				Report on
			 evaluation, research, and technical assistance activities supported by the
			 promoting safe and stable families
			 programs
				
					(a)
					Consolidation
			 of available information
					Paragraphs (5) and  (6) of section 479A of the Social
			 Security Act (42 U.S.C. 679b) are repealed.
				
					(b)
					Conforming
			 amendments
					Section 479A of such Act (42 U.S.C. 679b) is
			 amended—
					
						(1)
						in paragraph (2),
			 by striking the outcome measures should be developed and
			 inserting shall develop such outcome measures;
					
						(2)
						in paragraph (3),
			 by inserting and after the semicolon; and
					
						(3)
						in paragraph (4),
			 by striking the semicolon and inserting a period.
					
				607.
				Report
			 relating to organ donation and the recovery, preservation, and
			 transportation
			 of organs
				Section 377D of the Public Health Service
			 Act (42 U.S.C. 274f–4) is repealed.
			
				608.
				Report on the
			 scientific and clinical status of organ
			 transplantation
				Section 376 of the Public Health Service Act
			 (42 U.S.C. 274d) is repealed.
			
				609.
				Report on
			 leased
			 aircraft
				The report regarding leased aircraft
			 required to be submitted to Congress by the Director of the Centers for
			 Disease
			 Control and Prevention under the Departments of Labor, Health and Human
			 Services, and Education, and Related Agencies Appropriations Act, 2008
			 (Public
			 Law 110–161), as described in House Report 110–231, shall be submitted on
			 a
			 biennial basis instead of a semiannual basis.
			
				610.
				Report on
			 national breast and cervical cancer early detection
			 program
				
					(a)
					In
			 general
					Paragraph (3) of section 1503(d) of the Public Health
			 Service Act (42 U.S.C. 300m(d)) is repealed.
				
					(b)
					Conforming
			 amendments
					Section 1503(d) of the Public Health Service Act (42
			 U.S.C. 300m(d)) is amended by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
				
				611.
				Reports on
			 national coverage
			 determinations
				Section 1869(f)(7)(A) of the Social Security
			 Act (42 U.S.C. 1395ff(f)(7)(A)) is amended by inserting and ending with
			 2012 after 2001.
			
				612.
				National
			 Institute of Nursing Research
			 report
				Section 464Y of the Public Health Service
			 Act (42 U.S.C. 285q–3) is repealed.
			
				613.
				Report on
			 relationship between premature birth and birth
			 defects
				
					(a)
					In
			 general
					Paragraph (2) of
			 section 3(b) of the PREEMIE Act (42 U.S.C. 247b–4f(b)) is repealed.
				
					(b)
					Conforming
			 amendment
					Section 3(b) of the PREEMIE Act (42 U.S.C. 247b–4f(b))
			 is amended by striking Defects.— and all that follows
			 through .—The Secretary and inserting Defects.—The
			 Secretary.
				
				614.
				Report of
			 Director, National Institutes of
			 Health
				Section 403 of the Public Health Service Act
			 (42 U.S.C. 283) is repealed.
			
				615.
				Trans-National
			 Institutes of Health Research
			 report
				Subparagraph (B) of section 402A(c)(2) of
			 the Public Health Service Act (42 U.S.C. 282a(c)(2)(B)) is repealed.
			
				616.
				Interagency
			 Working Group on Health Care Quality
			 report
				
					(a)
					Repeal
					Subsection (d) of section 3012 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 280j note) is
			 repealed.
				
					(b)
					Consolidation
					Section 399H of the Public Health Service
			 Act (42 U.S.C. 280j) is amended in subsection (d)(2)(B)—
					
						(1)
						in clause (iii), by striking
			 and at the end;
					
						(2)
						in clause (iv),
			 by striking the period and inserting ; and; and
					
						(3)
						by adding at the
			 end the following:
						
							
								(v)
								a
				description of the progress and recommendations of the Working
			 Group
				established under 3012 of the Patient Protection and Affordable
			 Care Act in
				meeting the goals described in subsection (b) of such
				section.
							.
					
				617.
				Autism
			 surveillance activities
			 report
				Section 399DD of the Public Health Service
			 Act (42 U.S.C. 280i–3) is repealed.
			
				618.
				Lead
			 contamination
			 report
				Subsection (j) of section 317A of the Public
			 Health Service Act (42 U.S.C. 247b–1) is repealed.
			
				619.
				World Trade
			 Center Medical Monitoring and Treatment
			 Program
				The requirement that the Secretary of Health
			 and Human Services provide reports to Congress in connection with amounts
			 appropriated to the Department of Health and Human Services to provide
			 health
			 care services for rescue, recovery, and cleanup workers and others
			 (commonly
			 referred to as the World Trade Center Medical Monitoring and Treatment
			 Program) shall be repealed. Nothing in this section shall be construed
			 to limit the application of any requirements contained in the James
			 Zadroga
			 9/11 Health and Compensation Act of 2010 (Public Law 111–347), or the
			 amendments made by such Act.
			
				620.
				Long-term
			 health effects of living organ donation
			 report
				Section 3 of the Charlie W. Norwood Living
			 Organ Donation Act (42 U.S.C. 273b) is repealed.
			
				621.
				Program
			 evaluation activities of HHS
			 report
				Subsection (b) of section 241 of the Public
			 Health Service Act (42 U.S.C. 238j(b)) is repealed.
			
				622.
				Centers of
			 Excellence
			 report
				Section 404H of the Public Health Service
			 Act (42 U.S.C. 283j) is repealed.
			
				623.
				Submission of
			 CFS–101
			 forms
				Subsection (c) of section 432 of the Social
			 Security Act (42 U.S.C. 629b) is repealed.
			
				624.
				Superfund
			 audit and
			 report
				Subsection (k) of section 111 of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980
			 (42 U.S.C. 9611(k)) is repealed.
			
				625.
				Reports under
			 the Medicare enrollment demonstration
			 project
				Section 4018(b) of the Balanced Budget Act
			 of 1997 (42 U.S.C. 1395w–21 note) is repealed.
			
			VII
			Department of
			 Homeland Security
			
				701.
				Reports on
			 collection of antidumping and countervailing
			 duties
				
					(a)
					Consolidated
			 report
					Subtitle D of title VII of the Tariff Act of 1930 (19
			 U.S.C. 1677 et seq.) is amended by adding at the end the following:
					
						
							784.
							Reports on
				collection of antidumping and countervailing duties
							
								(a)
								Annual
				report
								Not later than April
				30, 2014, and annually thereafter, the Commissioner responsible for
			 U.S.
				Customs and Border Protection shall submit to Congress and make
			 available to
				the public a report on antidumping and countervailing duties that
			 covers the
				fiscal year preceding the submission of the report and includes the
				following:
								
									(1)
									The amount of antidumping and
				countervailing duties collected.
								
									(2)
									The amount of
				distributions of antidumping or countervailing duties made pursuant
			 to the
				Continued Dumping and Subsidy Offset Act of 2000 (section 754 of
			 the Tariff Act
				of 1930 (19 U.S.C. 1675c), repealed by subtitle F of title VII of
			 the Deficit
				Reduction Act of 2005 (Public Law 109–171; 120 Stat. 154)).
								
									(3)
									With respect to
				each antidumping or countervailing duty order in effect—
									
										(A)
										the amount of
				duties owed pursuant to the order that are uncollected; and
									
										(B)
										the amount of
				unpaid bills relating to the order.
									
									(4)
									A description of
				the efforts of U.S. Customs and Border Protection to collect
			 amounts of
				antidumping and countervailing duties that are past due that
			 includes—
									
										(A)
										the number of
				claims of unpaid duties; and
									
										(B)
										with respect to
				each such claim—
										
											(i)
											the amount of the
				unpaid duties;
										
											(ii)
											a description of
				the efforts made to collect the duties; and
										
											(iii)
											the date, if
				any, on which the claim was referred to the Chief Counsel of U.S.
			 Customs and
				Border Protection or the Attorney General for further action.
										
									(5)
									A description of
				the efforts of U.S. Customs and Border Protection to improve the
			 collection of
				amounts of antidumping and countervailing duties that are currently
			 due,
				particularly amounts of such duties owed with respect to goods
			 imported from
				the People's Republic of China.
								
								(b)
								Additional
				report on improving duty collection
								Not later than April 30,
				2014, the Commissioner responsible for U.S. Customs and Border
			 Protection shall
				submit to Congress a report—
								
									(1)
									assessing, after
				consultation with the Secretary of the Treasury and the Secretary
			 of Commerce
				and the heads of other appropriate Federal agencies, the extent to
			 which U.S.
				Customs and Border Protection can adjust bonding requirements to
			 further
				protect the revenue of the United States without—
									
										(A)
										violating any
				other provision of law or any obligation of the United States
			 pursuant to an
				international agreement; or
									
										(B)
										imposing
				unreasonable costs on importers; and
									
									(2)
									identifying,
				after consultation with the Secretary of Commerce, opportunities to
			 improve the
				timeliness, accuracy, and clarity of liquidation instructions
			 submitted to U.S.
				Customs and Border
				Protection.
								.
				
					(b)
					Clerical
			 amendment
					The table of contents for title VII of the Tariff Act
			 of 1930 is amended by inserting after the item relating to section 783 the
			 following:
					
						
							Sec. 784. Reports on collection
				of antidumping and countervailing
				duties.
						
						.
				
					(c)
					Conforming
			 repeal
					Subsection (a) of section 691 of the North American Free
			 Trade Agreement Implementation Act (19 U.S.C. 1677l) is
			 repealed.
				
					(d)
					Nonduplication
			 of reports
					The Commissioner responsible for U.S. Customs and
			 Border Protection shall not be required to submit to Congress any report
			 on the
			 collection of antidumping and countervailing duties for fiscal year 2013
			 or any
			 fiscal year thereafter under any other provision of law that substantially
			 duplicates the matters required to be included in the report under section
			 784
			 of the Tariff Act of 1930, as added by subsection (a).
				
				702.
				Report on
			 enforcement of prohibition on importation of dog and cat fur
			 products
				Section 308 of the Tariff Act of 1930 (19
			 U.S.C. 1308) is amended by striking subsection (e).703.Report on
			 scanning of cargo containers at foreign
			 portsSection 232 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 982) is amended
			 by striking subsection (c).
				704.
				Reports on importation of softwood lumber
				Section 809 of the Tariff Act of 1930 (19 U.S.C. 1683g) is amended—
				
					(1)
					in subsection (a)—
					
						(A)
						in the subsection heading, by striking semiannual and inserting annual; and
					
						(B)
						in the matter preceding paragraph (1), by striking every 180 days and inserting annually;
					
					(2)
					in subsection (b), by striking every 180 days and inserting annually; and
				
					(3)
					by striking subsection (c).
				
				705.
				Port of entry infrastructure assessment study and national land border security plan
				The Border Infrastructure and Technology Modernization Act of 2007 (6 U.S.C. 1401 et seq.) is
			 amended by striking sections 603 and 604 and redesignating sections 605
			 and 606 as sections 603 and 604, respectively.
			
				706.
				Report on customs user fees
				Section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c) is
			 amended—
				
					(1)
					in subsection (a)(9), by striking subparagraph (C) and redesignating subparagraph (D) as
			 subparagraph (C); and
				
					(2)
					in subsection (f)—
					
						(A)
						in paragraph (3), by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D); and
					
						(B)
						by striking paragraph (4) and redesignating paragraphs (5) and (6) as paragraphs (4) and (5),
			 respectively.
					
				707.
				Reports and
			 briefings on staffing and hiring at U.S. Customs and Border
			 Protection
				Notwithstanding any other provision of law,
			 the Commissioner responsible for U.S. Customs and Border Protection shall
			 not
			 be required to submit to Congress monthly reports on staffing and hiring
			 at
			 U.S. Customs and Border Protection or to provide to Congress quarterly
			 briefings on the hiring progress of U.S. Customs and Border Protection
			 during
			 any fiscal year during which the Chief Financial Officer of the Department
			 of
			 Homeland Security is required to submit to Congress monthly budget and
			 staffing
			 reports for the Department.708.Reports on the budget and counternarcotic activities of the Office of Counternarcotics EnforcementSection 878(f) of the Homeland Security Act of 2002 (6 U.S.C. 458(f)) is amended—(1)by striking The Director of the Office of Counternarcotics Enforcement each place it appears and inserting The Secretary; and(2)by adding at the end the following:(4)Consolidation with report on seizure of drugs by the DepartmentEach report required to be submitted under this subsection may be consolidated and submitted to the
			 committees of Congress described under paragraphs (1) and (2) with the
			 annual report required under section 705(a)(3)(B) of the Office of
			 National Drug Control Policy  Reauthorization Act of 1998 (21 U.S.C.
			 1704(a)(3)(B))..
				709.
				Worksite
			 enforcement
			 report
				Instead of submitting the annual report
			 described on page 56 of Senate Report 112–74, the Director of U.S.
			 Immigration
			 and Customs Enforcement (ICE) shall brief Congress on the number of
			 worksite
			 enforcement investigations opened and closed, the number of employee and
			 employer arrests, and the fines collected by ICE during the quarterly
			 worksite enforcement briefings required by such report.
			
				710.
				Secure
			 communities
			 report
				The Director of U.S. Immigration and Customs
			 Enforcement (ICE) shall submit the Secure Communities program reports
			 described
			 on pages 53 and 54 of House Report 112–91 on a semiannual basis. The first
			 such
			 report shall be submitted to Congress not later than 45 days after the
			 last day
			 of the first 6-month period of the fiscal year. The second such report,
			 which
			 shall include summary data for the entire fiscal year, shall be submitted
			 to
			 Congress not later than 45 days after the last day of such fiscal year.
			
				711.
				Report on
			 unobligated
			 balances
				The requirement set forth on page 56 of
			 House Report 112–91, which directs the Director of U.S. Immigration and
			 Customs
			 Enforcement (ICE) to submit a quarterly report on unobligated balances to
			 the
			 Committee on Appropriations of the House of
			 Representatives is rescinded.
			
				712.
				Staffing and
			 hiring
			 report
				The Director of U.S. Immigration and Customs
			 Enforcement (ICE) shall submit the staffing and hiring reports described
			 on
			 page 55 of House Report 112–91 on a quarterly basis.
			
				713.
				Trade
			 compliance expenditure
			 plan
				The Director of U.S. Immigration and Customs
			 Enforcement (ICE) shall include the trade compliance expenditure plan
			 referred
			 to on page 22 of Senate Report 112–74 in the annual Trade Compliance and
			 Enforcement Report and shall not be required to submit the plan to
			 Congress
			 separately.
			
				714.
				Secure Border
			 Initiative status
			 report
				The Secretary of Homeland Security shall
			 submit the Secure Border Initiative status reports referred to on page 44
			 of
			 House Report 112–91 to Congress on a semiannual basis.
			
				715.
				Reports on
			 mission coverage, staffing levels, and hiring rates of Federal air
			 marshals
				Notwithstanding any other provision of law,
			 the Assistant Secretary of Homeland Security (Transportation Security
			 Administration) shall not be required to submit a report on the mission
			 coverage, staffing levels, and hiring rates of the Federal air marshals to
			 the
			 Committee on Appropriations of the Senate and the Committee on
			 Appropriations
			 of the House of Representatives more frequently than every 180 days.
			
				716.
				Reports on certain recovered or deobligated
			 funds made available to the Transportation Security
			 Administration
				
					(a)
					In
			 general
					Notwithstanding any
			 other provision of law, the Assistant Secretary of Homeland Security
			 (Transportation Security Administration) shall not be required to submit a
			 report on funds described in subsection (b) to the Committee on
			 Appropriations
			 of the Senate and the Committee on Appropriations of the House of
			 Representatives more frequently than every 180 days.
				
					(b)
					Funds
			 described
					Funds described in this subsection are funds made
			 available to the Transportation Security Administration for fiscal years
			 2004
			 and 2005 that are recovered or deobligated and required to be used for the
			 procurement and installation of explosives detection, air cargo, baggage,
			 and
			 checkpoint screening systems.
				
				717.
				Report on
			 protection of personal information under Registered Traveler Program of
			 the
			 Transportation Security
			 Administration
				Notwithstanding any other provision of law,
			 the Assistant Secretary of Homeland Security (Transportation Security
			 Administration) shall not be required to submit to the Committee on
			 Appropriations of the Senate and the Committee on Appropriations of the
			 House
			 of Representatives a report on the procedures used under the Registered
			 Traveler Program to safeguard and dispose of personal information
			 collected
			 under that program, or certifications relating to such procedures, on or
			 after
			 the date of the enactment of this Act.
			
				718.
				Consolidation
			 of reports on sexual harassment, sexual violence, and sexual
			 assaults
				
					(a)
					Annual report
			 on sexual harassment and sexual violence
					Section 200(d) of title 14, United States
			 Codes, as added by section 205(a) of the Coast Guard and Maritime
			 Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1543), is
			 amended—
					
						(1)
						by redesignating
			 paragraph (5) as paragraph (6); and
					
						(2)
						by inserting
			 after paragraph (4), the following:
						
							
								(5)
								Consolidation
				with reports on sexual assaults
								Each report required by this
				subsection may be consolidated with and submitted to the committees
			 of Congress
				described in subparagraphs (A) and (B) of paragraph (4) with the
			 annual report
				required by section 217 of the Coast Guard Authorization Act of
			 2010 (Public
				Law 111–281; 14 U.S.C. 93
				note).
							.
					
					(b)
					Annual report
			 on sexual assault
					Section 217 of the Coast Guard Authorization
			 Act of 2010 (Public Law 111–281; 14 U.S.C. 93 note) is amended by adding
			 at the
			 end the following:
					
						
							(c)
							Consolidation
				with reports on sexual harassment and sexual violence
							Each report
				required by this section may be consolidated with and submitted to
			 the
				committees of Congress described in subsection (a) with the annual
			 report
				required by section 200(d) of title 14, United States
				Code.
						. 
				
				719.
				Consolidation
			 of reports on compliance with security
			 standards
				
					(a)
					Annual report
			 on compliance with security standards
					Section 809(i) of the Coast
			 Guard and Maritime Transportation Act of 2004 (Public Law 108–293; 46
			 U.S.C.
			 70101 note) is amended by adding at the end The annual report required
			 by this subsection may be consolidated with and submitted to the
			 appropriate
			 committees of Congress with the annual report required by section
			 70103(e)(2)
			 of title 46, United States Code..
				
					(b)
					Annual report
			 on waterside security of especially hazardous cargo
					Section
			 70103(e)(2) of title 46, United States Code, 812 of the Coast Guard
			 Authorization Act of 2010 (Public Law 111–281; 46 U.S.C. 70101 note) is
			 amended—
					
						(1)
						by redesignating
			 subparagraph (B) as subparagraph (C); and
					
						(2)
						by inserting
			 after subparagraph (A), the following:
						
							
								(B)
								Each report
				required by this subsection may be consolidated with and submitted
			 to the
				committees of Congress described in subparagraph (A) with the
			 annual report
				required by section 809(i) of title 14, United States
				Code.
							.
					
				720.
				Consolidation
			 of reports and assessments on marine safety strategy and
			 goals
				
					(a)
					Reports on
			 marine safety strategy and goals
					Section 2116(c) of title 46,
			 United States Code, is amended to read as follows:
					
						
							(c)
							Submission
							
								(1)
								In
				general
								Beginning with fiscal year 2011 and each fiscal year
				thereafter, the Secretary shall submit to Congress the strategy and
			 annual plan
				not later than 60 days following the transmission of the
			 President's budget
				submission under section 1105 of title 31.
							
								(2)
								Consolidation
				with report on marine safety workforce
								Each strategy and annual
				plan required to be submitted to Congress under paragraph (1) may
			 be
				consolidated with and submitted with the annual report required by
			 section
				57(e)(1) of title 14, United States
				Code.
							.
				
					(b)
					Assessments of
			 adequacy of Marine Safety Workforce
					Paragraph (1) of section
			 57(e) of title 14, United States Code, is amended by striking by
			 December 1 of each year and inserting along with the submission
			 required by section 2116(c) of title 46, United States Code,.
				
				721.
				Reports on
			 Presidential security
			 expenditures
				Section 9 of the Presidential Protection
			 Assistance Act of 1976 (Public Law 94–524; 18 U.S.C. 3056 note) is
			 repealed.
			
				722.
				Reports on
			 modernization of National Distress and Response
			 System
				
					(a)
					Repeal
					Section
			 346 of the Maritime Transportation Security Act of 2002 (Public Law
			 107–295; 14
			 U.S.C. 88 note) is repealed.
				
					(b)
					Table of
			 contents amendment
					The table of contents in section 1(b) of the
			 Maritime Transportation Security Act of 2002 (Public Law 107–295; 116
			 Stat.
			 2064) is amended by striking the item relating to section 346.
				
				723.
				Comprehensive
			 Acquisition Status
			 report
				Title I of the Department of Homeland
			 Security Appropriations Act, 2012 (division D of Public Law 112–74; 125
			 Stat.
			 944) is amended—
				
					(1)
					by inserting
			 on a semi-annual basis and after shall,;
			 and
				
					(2)
					by striking
			 , and quarterly updates to such report not later than 30 days after
			 completion if each quarter.
				
			VIII
			Department of
			 Housing and Urban Affairs
			
				801.
				Rural
			 Development Disaster Assistance
			 report
				Section 10101(i) of title 1 of chapter 1 of
			 Division B of the Consolidated Security, Disaster Assistance, and
			 Continuing
			 Appropriations Act, 2009 (under the heading Agriculture and Rural
			 Development Department of Agriculture (7 U.S.C. 6945(i))) is amended by
			 striking on a quarterly and inserting on an
			 annual.
			
			IX
			Department of
			 Justice
			
				901.
				Supervised
			 Visitation
			 report
				Section 1301(d)(1) of the Violence Against
			 Women Act of 2000 (42 U.S.C. 10420(d)(1)) is amended by striking the
			 matter
			 preceding subparagraph (A) and inserting the following: The Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and
			 the
			 Committee on the Judiciary of the House of Representatives, together with
			 the
			 biennial report required under section 1003(b), a report that includes
			 information concerning—.
			
				902.
				Transitional
			 Housing Program
			 report
				Section 40299(f)(1) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13975(f)(1)) is amended—
				
					(1)
					by inserting
			 after Senate the following: , together with the biennial
			 report required under section 1003(b) of the Violence Against Women Act of
			 2000
			 (42 U.S.C. 3789p(b)),; and
				
					(2)
					by striking
			 not later than 1 month after the end of each even-numbered fiscal
			 year.
				
			X
			Department of
			 Labor
			
				1001.
				Report on
			 service to minority individuals for Senior Community Service Employment
			 Program
				Section 515 of the Older Americans Act of
			 1965 (42 U.S.C. 3056m) is repealed.
			
				1002.
				Andean Trade
			 Preference Act
			 report
				Section 207 of the Andean Trade Preference
			 Act (19 U.S.C. 3205) is repealed.
			
			XI
			Department of
			 the Interior
			
				1101.
				Special
			 Trustee for American Indians report
				Section 303 of the American Indian Trust
			 Fund Management Reform Act of 1994 (25 U.S.C. 4043) is amended by striking
			 subsection (f).
			
			XII
			Department of
			 State
			
				1201.
				Annual
			 foreign military training
			 report
				Section 656 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2416) is hereby repealed.
			
				1202.
				Annual
			 military assistance
			 report
				Section 655 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2415) is hereby repealed.
			
				1203.
				Annual report
			 on financial contributions by the U.S. to international
			 organizations
				Section 4 of the
		United Nations Participation Act of 1945 (22 U.S.C. 287b) is amended by
		striking subsection (b).
			
				1204.
				Report on
			 arms transfers and regional balance in the Middle
			 East
				Section 404 of the Foreign Relations
			 Authorization Act, Fiscal Years 1992 and 1993 (Public Law 102–138; 105
			 Stat.
			 721) is amended by striking subsection (c).
			
				1205.
				Report on
			 Democratic People's Republic of
			 Korea
				Section 585 of the Foreign Operations,
			 Export Financing, and Related Programs Appropriations Act, 1997 (22 U.S.C.
			 2656
			 note) is hereby repealed.
			
				1206.
				Report on
			 International Military Education and
			 Training
				Chapter 5 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2347 et seq.) is amended—
				
					(1)
					in section 548(b)
			 (22 U.S.C. 2347g(b)), by striking For purposes of preparing the report
			 required pursuant to section 549 of this Act, the Secretary and
			 inserting The Secretary; and
				
					(2)
					by striking
			 section 549 (22 U.S.C. 2347h).
				
				1207.
				Report on
			 Kosovo
			 peacekeeping
				Section 1213 of the Floyd D. Spence National
			 Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public
			 Law 106–398; 114 Stat. 1654A–327) is hereby repealed.
			
				1208.
				Report on
			 nuclear nonproliferation in South
			 Asia
				Section 620F of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2376) is amended by striking subsection (c).
			
				1209.
				Report on PLO
			 compliance with
			 commitments
				Section 804 of the Foreign Relations
			 Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 104
			 Stat.
			 78) is amended—
				
					(1)
					by striking
			 subsection (b); and
				
					(2)
					by redesignating
			 subsection (c) as subsection (b).
				
				1210.
				Report on
			 employment of United States citizens by certain international
			 organizations
				Part E of title I of the Foreign Relations
			 Authorization Act, Fiscal Years 1992 and 1993 (Public Law 102–138) is
			 amended
			 by striking section 181.
			
				1211.
				Report on
			 immunity for interdiction of aircraft used in illicit drug
			 trafficking
				Section 1012 of the National Defense
			 Authorization Act for Fiscal Year 1995 (22 U.S.C. 2291–4) is amended—
				
					(1)
					by striking
			 subsection (c); and
				
					(2)
					by redesignating
			 subsection (d) as subsection (c).
				
				1212.
				Report on
			 outstanding expropriation
			 claims
				Section 527 of the Foreign Relations
			 Authorization Act, Fiscal Year 1994 and 1995 (22 U.S.C. 2370a) is
			 amended—
				
					(1)
					by striking subsection (f); and
				
					(2)
					by redesignating
			 subsections (g), (h), and (i) as subsections (f), (g), and (h),
			 respectively.
				
				1213.
				Report on
			 terrorist lookout
			 committees
				Section 304 of the Enhanced Border Security
			 and Visa Entry Reform Act of 2002 (8 U.S.C. 1733) is amended—
				
					(1)
					by striking
			 subsection (f); and
				
					(2)
					by redesignating
			 subsection (g) as subsection (f).
				
				1214.
				Report on
			 conflict in
			 Sudan
				Section 8 of the Sudan Peace Act (Public Law
			 107–245; 50 U.S.C. 1701 note) is hereby repealed.
			
				1215.
				Reports on
			 countries that export rough diamonds to the United States not controlled
			 through the Kimberley Process Certification
			 Scheme
				Section 12 of the Clean Diamond Trade Act
			 (19 U.S.C. 3911) is repealed.
			
				1216.
				Report on
			 visa issuance to inadmissible
			 aliens
				Section 51(a) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2723(a)) is amended by striking
			 paragraph
			 (2).
			
				1217.
				Report on
			 resolution of the Cyprus
			 conflict
				Section 620C of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2373) is amended—
				
					(1)
					by striking
			 subsection (c); and
				
					(2)
					by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
				
				1218.
				Sudan Peace
			 Act war crimes
			 report
				Section 11 of the Sudan Peace Act (Public
			 Law 107–245; 50 U.S.C. 1701 note) is amended—
				
					(1)
					in subsection
			 (a), by striking (a) In
			 general.—The Secretary and inserting The
			 Secretary; and
				
					(2)
					by striking
			 subsections (b) and (c).
				
				1219.
				Report on
			 Tibet
			 negotiations
				Section 613 of the Tibet Policy Act of 2002
			 (subtitle B of title VI of Public Law 107–228; 22 U.S.C. 6901 note) is
			 amended—
				
					(1)
					in subsection
			 (a)—
					
						(A)
						by striking
			 (a) Policy.— and all that follows through
			 The President and the Secretary and inserting (a)
			 Policy.—The
			 President and the Secretary; and
					
						(B)
						by redesignating
			 paragraph (2) as subsection (b) and moving such subsection, as so
			 redesignated,
			 2 ems to the left; and
					
					(2)
					by striking
			 (b) Periodic
			 Reports and all that follows through the period at the
			 end.
				
				1220.
				Workforce
			 planning for foreign service
			 personnel
				Section 601(c) of the Foreign Service Act of
			 1980 (22 U.S.C. 4001(c)) is amended by striking paragraphs (4) and (5).
			
			XIII
			Department of
			 the Treasury
			
				1301.
				Reports on
			 environmental efforts of the multilateral development
			 banks
				
					(a)
					Report on
			 progress in implementing environmental reforms
					Section 539 of the Foreign Assistance and
			 Related Programs Appropriations Act, 1987 (as enacted into law pursuant to
			 section 101(f) of Public Law 99–500 (100 Stat. 1783–232) and reenacted
			 pursuant
			 to section 101(f) of Public Law 99–591 (100 Stat. 3341–232); 22 U.S.C.
			 262l) is amended by striking subsections (e) and (f).
				
					(b)
					Report on
			 programs To address climate change
					Section 533 of the Foreign Operations,
			 Export Financing, and Related Programs Appropriations Act, 1990 (Public
			 Law
			 101–167; 103 Stat. 1225; 22 U.S.C. 262l note) is amended by
			 striking subsection (b).
				
				1302.
				Annual report
			 on the North American Development
			 Bank
				Section 2 of Public Law 108–215 (22 U.S.C.
			 290m–6) is repealed.1303.Report on
			 bilateral and multilateral debt reduction
			 activities(a)Consolidated
			 reportTitle XVI of the International Financial Institutions Act
			 (22 U.S.C. 262p et seq.) is amended by adding at the end the following:1629.Report on
				bilateral and multilateral debt reduction activities(a)In
				generalNot later than December 31, 2014, and annually
				thereafter, the President shall submit to the appropriate
			 congressional
				committees and make available to the public a report on bilateral
			 and
				multilateral debt reduction activities that includes a description
			 of the
				following:(1)Debt relief
				provided by the United States as a member of the Paris Club of
			 Official
				Creditors during the fiscal year preceding the submission of the
			 report.(2)Debt cancellation
				carried out pursuant section 501 of H.R. 3425 of the 106th
			 Congress, as enacted
				into law pursuant to section 1001(a)(5) of Public Law 106–113 (113
			 Stat.
				1501A–311), during that fiscal year.(3)Bilateral debt
				reduction activities expected to be carried out during the fiscal
			 year in which
				the report is submitted.(b)Appropriate
				congressional committees definedIn this section, the term
				appropriate congressional committees means—(1)the Committee on
				Banking, Housing, and Urban Affairs, the Committee on Foreign
			 Relations, and
				the Committee on Appropriations of the Senate; and(2)the Committee on
				Financial Services, the Committee on Foreign Affairs, and the
			 Committee on
				Appropriations of the House of
				Representatives..(b)Conforming
			 repealSection 501 of H.R. 3425 of the 106th Congress, as enacted
			 into law pursuant to section 1001(a)(5) of Public Law 106–113 (113 Stat.
			 1501A–311), is amended by striking subsection (j).(c)Nonduplication
			 of reportsThe President shall not be required to submit to
			 Congress any report on bilateral or multilateral debt reduction activities
			 for
			 fiscal year 2013 or any fiscal year thereafter under any other provision
			 of law
			 that substantially duplicates the matters required to be included in the
			 report
			 under section 1629 of the International Financial Institutions Act, as
			 added by
			 subsection (a).
				1304.
				Report on
			 costs and benefits of United States participation in the International
			 Monetary
			 Fund
				
					(a)
					In
			 general
					The Bretton Woods Agreements Act (22 U.S.C. 286 et seq.)
			 is amended by adding at the end the following:
					
						
							71.
							Annual report
				on costs and benefits of United States participation in the Fund
							
								(a)
								In
				general
								The Secretary of the Treasury shall, not less frequently
				than annually, submit to the appropriate congressional committees
			 and make
				available to the public a report on the costs and benefits to the
			 United States
				of participating in the Fund that includes an assessment of
			 valuation gains and
				losses in the reserve position of the United States in the Fund.
							
								(b)
								Appropriate
				congressional committees defined
								In this section, the term
				appropriate congressional committees means—
								
									(1)
									the Committee on
				Banking, Housing, and Urban Affairs, the Committee on Foreign
			 Relations, and
				the Committee on Appropriations of the Senate; and
								
									(2)
									the Committee on
				Financial Services, the Committee on Foreign Affairs, and the
			 Committee on
				Appropriations of the House of
				Representatives.
								.
				
					(b)
					Conforming
			 repeal
					Section 504 of H.R. 3425 of the 106th Congress, as enacted
			 into law pursuant to section 1001(a)(5) of Public Law 106–113 (113 Stat.
			 1501A–317), is amended by striking subsection (b).
				
				1305.
				Report on
			 labor practices of countries that borrow from international financial
			 institutions
				The first section 1621 of the International
			 Financial Institutions Act (relating to encouragement of fair labor
			 practices)
			 (22 U.S.C. 262p–4p) is amended—
				
					(1)
					by striking
			 (a) The Secretary and inserting The Secretary;
			 and
				
					(2)
					by striking
			 subsection (b).
				
				1306.
				Report on
			 loans considered by international financial
			 institutions
				Section 701 of the International Financial
			 Institutions Act (22 U.S.C. 262d) is amended—
				
					(1)
					by striking
			 subsection (c); and
				
					(2)
					by redesignating
			 subsections (d), (e), and (f) and the first subsection (g) as subsections
			 (c),
			 (d), (e), and (f), respectively.
				
				1307.
				Annual report
			 by Chairman of the National Advisory Council on International Monetary and
			 Financial
			 Policies
				
					(a)
					Elimination of
			 report requirement
					Title XVII of the International Financial
			 Institutions Act (22 U.S.C. 262r et seq.) is amended by striking section
			 1701
			 and inserting the following:
					
						
							1701.
							Definitions
							As used in this title, title XVIII, and
				title XIX:
							
								(1)
								International
				financial institutions
								The term international financial
				institutions means the International Monetary Fund, the International
				Bank for Reconstruction and Development, the European Bank for
			 Reconstruction
				and Development, the International Development Association, the
			 International
				Finance Corporation, the Multilateral Investment Guarantee Agency,
			 the African
				Development Bank, the African Development Fund, the Asian
			 Development Bank, the
				Inter-American Development Bank, the Bank for Economic Cooperation
			 and
				Development in the Middle East and North Africa, and the
			 Inter-American
				Investment Corporation.
							
								(2)
								Multilateral
				development institutions
								The term multilateral development
				institutions means the international financial institutions other than
				the International Monetary Fund.
							
								(3)
								Multilateral
				development banks
								The term multilateral development
				banks means the multilateral development institutions other than the
				Multilateral Investment Guarantee Agency.
							
							1701A.
							Advisory
				committee on IMF policy
							
								(a)
								In
				general
								The Secretary of the Treasury should establish an
				International Monetary Fund Advisory Committee (in this section
			 referred to as
				the Advisory Committee).
							
								(b)
								Membership
								The
				Advisory Committee should consist of members appointed by the
			 Secretary of the
				Treasury, after appropriate consultations with the relevant
			 organizations. Such
				members should include representatives from industry,
			 representatives from
				agriculture, representatives from organized labor, representatives
			 from banking
				and financial services, and representatives from nongovernmental
			 environmental
				and human rights
				organizations.
							.
				
					(b)
					Conforming
			 repeal
					Section 538 of the Foreign Operations, Export Financing,
			 and Related Appropriations Act, 1999 (as enacted into law pursuant to
			 section
			 101(d) of the Omnibus Consolidated and Emergency Supplemental
			 Appropriations
			 Act, 1999 (Public Law 105–277; 112 Stat. 2681–202; 22 U.S.C. 262r note))
			 is
			 repealed.
				
					(c)
					Conforming
			 amendments
					
						(1)
						International
			 Financial Institutions Act
						The International Financial
			 Institutions Act (22 U.S.C. 262c et seq.) is amended—
						
							(A)
							by striking
			 section 1701(c)(2) each place it appears and inserting
			 section 1701; and
						
							(B)
							by striking
			 section 1701(c)(3) each place it appears and inserting
			 section 1701.
						
						(2)
						Afghanistan
			 Freedom Support Act of 2002
						Section 104(d)(2) of the Afghanistan
			 Freedom Support Act of 2002 (22 U.S.C. 7514(d)(2)) is amended by striking
			 section 1701(c)(2) of the International Financial Institutions Act (22
			 U.S.C. 262r(c)(2)) and inserting section 1701 of the
			 International Financial Institutions Act.
					
						(3)
						Comprehensive
			 Iran Sanctions, Accountability, and Divestment Act of
			 2010
						Section 201(4)(B) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8531(4)(B)) is
			 amended by
			 striking section 1701(c)(3) of the International Financial Institutions
			 Act (22 U.S.C. 262r(c)(3)) and inserting section 1701 of the
			 International Financial Institutions Act.
					
						(4)
						Foreign
			 Assistance Act of 1961
						Section 661(f)(2)(B)(ii) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2421(f)(2)(B)(ii)) is amended by
			 striking
			 section 1701(c) and inserting section
			 1701.
					
						(5)
						International
			 Money Laundering Abatement and Financial Anti-Terrorism Act of
			 2001
						Section 360(c) of the International Money Laundering
			 Abatement and Financial Anti-Terrorism Act of 2001 (22 U.S.C. 262p–4r(c))
			 is
			 amended by striking section 1701(c)(2) of the International Financial
			 Institutions Act (22 U.S.C. 262r(c)(2)) and inserting section
			 1701 of the International Financial Institutions Act.
					
						(6)
						International
			 Financial Institution Advisory Commission
						Section 603 of the
			 Foreign Operations, Export Financing, and Related Appropriations Act, 1999
			 (as
			 enacted into law pursuant to section 101(d) of the Omnibus Consolidated
			 and
			 Emergency Supplemental Appropriations Act, 1999 (Public Law 105–277; 112
			 Stat.
			 2681–220; 22 U.S.C. 262r note)) is amended by striking section
			 1701(c)(2) each place it appears and inserting section
			 1701.
					
						(7)
						Intelligence
			 Reform and Terrorism Prevention Act of 2004
						Section 7702(1) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 118 Stat. 3859; 31 U.S.C. 5311 note) is amended by striking
			 section 1701(c)(2) and inserting section
			 1701.
					
						(8)
						 Palestinian
			 Anti-Terrorism Act of 2006
						Section 8(c) of the Palestinian
			 Anti-Terrorism Act of 2006 (Public Law 109–446; 120 Stat. 3324; 22 U.S.C.
			 2378b
			 note) is amended by striking section 1701(c)(2) of the International
			 Financial Institutions Act (22 U.S.C. 262r(c)(2)) and inserting
			 section 1701 of the International Financial Institutions
			 Act.
					
						(9)
						Senator Paul
			 Simon Water for the Poor Act of 2005
						Section 9(2) of the Senator
			 Paul Simon Water for the Poor Act of 2005 (Public Law 109–121; 119 Stat.
			 2539;
			 22 U.S.C. 2152h note) is amended by striking section 1701(c) and
			 inserting section 1701.
					
						(10)
						Sudan
			 Accountability and Divestment Act of 2007
						Section 2(9)(B) of the
			 Sudan Accountability and Divestment Act of 2007 (Public Law 110–174; 121
			 Stat.
			 2517; 50 U.S.C. 1701 note) is amended by striking section 1701(c)(3) of
			 the International Financial Institutions Act (22 U.S.C. 262r(c)(3)) and
			 inserting section 1701 of the International Financial Institutions
			 Act.
					
				1308.
				Quarterly
			 report on borrowing arrangements of the International Monetary
			 Fund
				Section 605 of the Foreign Operations,
			 Export Financing, and Related Appropriations Act, 1999 (as enacted into
			 law
			 pursuant to section 101(d) of the Omnibus Consolidated and Emergency
			 Supplemental Appropriations Act, 1999 (Public Law 105–277; 112 Stat.
			 2681–222))
			 is amended by striking subsection (d).
			
				1309.
				Annual report
			 and testimony on the state of the international financial system,
			 International
			 Monetary Fund reform, and compliance with International Monetary Fund
			 agreements
				Section 1705 of the International Financial
			 Institutions Act (22 U.S.C. 262r–4) is repealed.
			
				1310.
				Report on
			 progress of the Asian Development Bank toward meeting certain policy
			 goals
				Section 2126 of the Full-Year Continuing
			 Appropriations Act, 2011 (division B of Public Law 112–10; 125 Stat. 190)
			 is
			 amended by striking subsections (c) and (d).
			
				1311.
				Report on the
			 multilateral Clean Technology
			 Fund
				Section 7081(g) of the Department of State,
			 Foreign Operations, and Related Programs Appropriations Act, 2010
			 (division F
			 of Public Law 111–117; 123 Stat. 3398; 22 U.S.C. 7909(3)) is amended by
			 striking paragraph (3) and redesignating paragraph (4) as paragraph (3).
			
				1312.
				Notification
			 of significant modifications to auction process for issuing United States
			 Treasury
			 obligations
				
					(a)
					In
			 general
					Section 203 of the
			 Government Securities Act Amendments of 1993 (Public Law 103–202; 107
			 Stat.
			 2359; 31 U.S.C. 3121 note) is repealed.
				
					(b)
					Clerical
			 amendment
					The table of contents for the Government Securities Act
			 Amendments of 1993 is amended by striking the item relating to section
			 203.
				
				1313.
				Report on
			 technical assistance to foreign governments and foreign central banks of
			 developing or transitional
			 countries
				
					(a)
					In
			 general
					Section 129(h)(1) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151aa(h)(1)) is amended—
					
						(1)
						by striking every 6 months
			 and inserting annually; and
					
						(2)
						by striking
			 6-month period and inserting year.
					
					(b)
					Effective
			 date
					The amendment made by subsection (a) shall apply with
			 respect to reports required to be submitted under 129(h)(1) of the Foreign
			 Assistance Act of 1961 after January 31, 2014.1314.Reports on
			 United States supported policies in the multilateral development
			 banksSection 803 of the Foreign Operations,
			 Export Financing, and Related Programs Appropriations Act, 2001 (as
			 enacted
			 into law pursuant to section 101(a) of Public Law 106–429; 22 U.S.C.
			 262r–6)
			 is amended by striking subsection (b).
				1315.
				Reports on
			 United States Government foreign credit
			 exposure
				Notwithstanding any other provision of law,
			 the Secretary of the Treasury shall not be required to submit to Congress
			 a
			 report on the foreign credit exposure of the United States Government on
			 or
			 after the date of the enactment of this Act.1316.Vacancies reportSection 3349(a) of title 5, United States Code, is amended to read as follows:(a)The head of each Executive agency (including the Executive Office of the President, and other than
			 the Government Accountability Office) shall submit to the Comptroller
			 General of the United States and to each House of Congress a quarterly
			 report, which shall, for the quarter covered by the report, include—(1)a list of each vacancy that occurred in the agency in an office to which this section and sections
			 3345, 3346, 3347, 3348,
			 3349a, 3349b, 3349c, and 3349d apply and the date such vacancy occurred;(2)the name of any person serving in an acting capacity in such an office during any portion of the
			 quarter, the date
			 such service began, and, if applicable, the date such service terminated;(3)the name of any person nominated to the Senate to fill such a  vacancy and the date such nomination
			 was
			 submitted; and(4)the date of a rejection, withdrawal, or return of such a nomination..
			XIV
			Department of
			 Transportation
			
				1401.
				Buckle Up
			 America
			 report
				The requirement set forth on page 102 of
			 House Report 105–88, which directs the Secretary of Transportation and the
			 Administrator of the National Highway Traffic Safety Administration to
			 provide
			 biannual reports to the Committee on
			 Appropriations of the Senate and the
			 Committee on Appropriations of the House of
			 Representatives that describe the specific steps undertaken to
			 reduce child occupant fatalities and increase safety belt usage rates, is
			 rescinded.
			
				1402.
				Buy America
			 Waivers
				Section 122 of title I of Division C of the
			 Consolidated and Further Continuing Appropriations Act, 2012 (23 U.S.C.
			 313
			 note; 125 Stat. 654) is repealed.
			
				1403.
				Fundamental
			 properties of asphalts and modified
			 asphalts
				Section 6016 of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2182) is amended—
				
					(1)
					in subsection (d), by striking paragraph
			 (3);
				
					(2)
					by striking
			 subsection (e); and
				
					(3)
					by redesignating
			 subsection (f) as subsection (e).
				
				1404.
				Hazardous
			 materials emergency preparedness grants
			 report
				Section 5116(k) of title 49, United States
			 Code, is amended to read as follows:
				
					
						(k)
						Reporting
				requirement
						The Office of Hazardous Materials Safety shall
				periodically upload statistics and measures relating to the use of
			 grant funds
				distributed under this section to the website of the Pipeline and
			 Hazardous
				Materials Safety
				Administration.
					.
			
				1405.
				Hazardous
			 materials safety quarterly staffing
			 report
				The requirement set forth on page 110 of
			 Senate Report 111–230, which directs the Office of Hazardous Materials
			 Safety
			 to submit quarterly staffing reports to the
			 Committee on Appropriations of the
			 Senate, is rescinded.
			
				1406.
				High speed
			 corridors and intercity passenger rail service monthly project
			 status
				The requirement set forth on page 85 of
			 House Report 111–564, which directs the Federal Rail Administration to
			 provide
			 monthly updates on the progress made by high speed rail grantees to the
			 Committee on Appropriations of the
			 Senate and the Committee on
			 Appropriations of the House of Representatives, may be
			 accomplished by teleconference.
			
				1407.
				Neighborhood
			 electric
			 vehicles
				The requirement set forth in the explanatory statement accompanying the Omnibus Appropriations Act,
			 2009 (Public Law 111–8) and published in the Congressional Record on
			 February 23, 2009,  page H2471, which directs the Department of
			 Transportation, in consultation with the Federal Highway Administration
			 and National Highway Traffic Safety Administration, to conduct a study of
			 the fuel consumption savings and safety ramifications generated by the
			 expanded use of Neighborhood Electric Vehicles, is rescinded.
				1408.
				Pipeline and
			 Hazardous Materials Safety Statutory Mandate
			 reports
				Section 6 of the Norman Y. Mineta Research
			 and Special Programs Improvement Act (49 U.S.C. 108 note; Public Law
			 108–426)
			 is repealed.
			
				1409.
				Rail safety
			 mandates and NTSB
			 recommendations
				Title I of the Rail Safety Improvement Act
			 of 2008 (Public Law 110–432) is amended by striking section 106.
			
				1410.
				Railway-Highway
			 crossings
				Section 130(g) of title 23, United States
			 Code, is amended by striking The Secretary shall submit a report
			 and all that follows.
			
				1411.
				Reports on
			 hazardous materials
			 transportation
				
					(a)
					Designation
					Section
			 5103(d) of title 49, United States Code, is amended to read as follows:
					
						
							(d)
							Designation of certain hazardous
				materials
							The Office of
				Hazardous Materials Safety shall periodically upload, to the
			 website of the
				Pipeline and Hazardous Materials Safety Administration, information
			 on whether
				the Secretary of Transportation has designated as hazardous
			 materials for
				purposes of this chapter all by-products of the
			 methamphetamine-production
				process that are known by the Secretary to pose an unreasonable
			 risk to health
				and safety or property when transported in commerce in a particular
			 amount and
				form.
						.
				
					(b)
					Statistical
			 compilation of accidents
					Section 5121(h) of title 49, United States
			 Code, is amended to read as follows:
					
						
							(h)
							Dissemination of statistics and
				measures
							The Office of
				Hazardous Materials Safety shall periodically upload information
			 relating to
				the transportation of hazardous materials in the United States to
			 the website
				of the Pipeline and Hazardous Materials Safety Administration. Such
			 information
				shall including—
							
								(1)
								a statistical
				compilation of accidents and casualties related to the
			 transportation of
				hazardous material;
							
								(2)
								a list and summary
				of applicable Government regulations, criteria, orders, and special
				permits;
							
								(3)
								a summary of the
				basis for each special permit;
							
								(4)
								an evaluation of
				the effectiveness of enforcement activities relating to a function
			 regulated by
				the Secretary under section 5103(b)(1) and the degree of voluntary
			 compliance
				with regulations;
							
								(5)
								a summary of
				outstanding problems in carrying out this chapter in order of
			 priority;
				and
							
								(6)
								recommendations for
				appropriate
				legislation.
							.1412.Major projects
		team reportsThe requirement set forth in paragraph (3) on page  74 of House Report 106–622, which directs the
			 Federal Highway Administration to  submit to
		Congress an annual summary of the reports and assessments issued by the major
		projects team of the Federal Highway Administration, is rescinded.
			
				1413.
				Pipeline
			 safety information grants to
			 communities
				Section 60130 of title 49, United States
			 Code, is amended—
				
					(1)
					by striking subsection (c); and
				
					(2)
					by redesignating
			 subsection (d) as subsection (c).
				
				1414.
				FAA technical
			 staffing
			 requirements
				The requirement set forth in the explanatory statement accompanying the Omnibus Appropriations Act,
			 2009 (Public Law 111–8) and published in the Congressional Record on
			 February 23, 2009,  page H2428, which directs the Federal Aviation
			 Administration to submit to Congress semi-annual updates on the technical
		staffing levels of the Federal Aviation Administration, is rescinded.
			XV
			Department of
			 Veterans Affairs
			
				1501.
				Repeal of
			 requirement for annual reports regarding Office of Research
			 Oversight
				Section 7307 of title 38, United States
			 Code, is amended—
				
					(1)
					by striking
			 subsection (f); and
				
					(2)
					by redesignating
			 subsection (g) as subsection (f).
				
				1502.
				Repeal of
			 requirement for annual reports on contracting for performance by
			 contractor
			 personnel for work previously performed by Department
			 employees
				Section 8110 of such title is
			 amended—
				
					(1)
					by striking
			 subsection (c); and
				
					(2)
					by redesignating
			 subsections (d) through (f) as subsections (c) through (e),
			 respectively.
				
				1503.
				Repeal of
			 requirement for annual reports on procurement of health-care
			 items
				Section 8125 of such title is
			 amended—
				
					(1)
					by striking
			 subsection (d); and
				
					(2)
					by redesignating
			 subsection (e) as subsection (d).
				
				1504.
				Repeal of
			 requirement for annual reports on medical and surgical bed
			 closures
				Section 8110 of such title is
			 amended—
				
					(1)
					by striking
			 subsection (e); and
				
					(2)
					by redesignating
			 subsection (f) as subsection (e).
				
				1505.
				Reduced
			 frequency of annual reports on activities relating to minority
			 veterans
				
					(a)
					In
			 general
					The first sentence of section 544(c)(1) of such title is
			 amended by striking each year and inserting every other
			 year.
				
					(b)
					Next
			 report
					The first report submitted under such section after the
			 date of the enactment of this Act shall be submitted after the date that
			 is one
			 year after the date of the enactment of this Act.
				
				1506.
				Repeal of
			 requirement for annual report on sharing of health-care
			 resources
				Section 8153 of such title is amended by
			 striking subsection (g).
			
				1507.
				Repeal of
			 requirement for annual report on staffing of registered
			 nurses
				Section 7451(e) of such title is amended by
			 striking paragraphs (4) through (6).
			
				1508.
				Repeal of
			 requirement for annual report on use of authorities to enhance retention
			 of
			 experienced
			 nurses
				
					(a)
					In
			 general
					Subchapter II of chapter 73 of such title is amended by
			 striking section 7324.
				
					(b)
					Conforming
			 amendment
					The table of sections at the beginning of chapter 73 of
			 such title is amended by striking the item relating to section 7324.
				
			XVI
			Consumer
			 Product Safety Commission1601.Consolidation of annual reports regarding
		Inspector General reviews of improvements and employee complaints concerning
		Consumer Product Safety CommissionSection 205(d) of the Consumer Product
		Safety Improvement Act of 2008 (Public Law 110–314; 15 U.S.C. 2076b(d)) is amended—(1)in paragraph (2), by inserting or semiannual after annual; and(2)by adding at the
		end the following:(3)ConsolidationIn carrying out paragraph (2), the Inspector General may include the findings, conclusions, and
			 recommendations referred to in such paragraph in an annual or semiannual
			 report that is required by a provision of law other
		  than this
		  subsection..
				
			XVII
			Corporation
			 for National and Community Service1701.Report on
			 reports provided by other Federal
			 agenciesSection 182 of the National and Community
			 Service Act of 1990 (42 U.S.C. 12642) is amended—(1)in subsection (a), by striking all that
			 precedes the first sentence; and(2)by striking
			 subsection (b).1702.Service-learning
			 impact studyPart IV of subtitle B of title I of the
			 National and Community Service Act of 1990 (42 U.S.C. 12565) is
			 repealed.
			XVIII
			Environmental
			 Protection Agency
			
				1801.
				Great Lakes
		report
				Section 118 of the Federal Water Pollution
		Control Act (33 U.S.C. 1268) is amended—
				
					(1)
					in subsection (c)—
					
						(A)
						in paragraph (3), by striking subparagraph
		(E);
					
						(B)
						by striking
		paragraph (10); and
					
						(C)
						by redesignating
		paragraphs (11) through (13) as paragraphs (10) through (12),
		respectively;
					
					(2)
					in
		subsection (d)(2), by striking the second sentence;
				
					(3)
					by striking subsection (f); and
				
					(4)
					by redesignating subsections (g) and (h) as
		subsections (f) and (g), respectively.
				
				1802.
				General
			 assistance program
			 report
				The Indian Environmental General Assistance
			 Program Act of 1992 (42 U.S.C. 4368b) is amended by striking subsection
			 (i).1803.Marine
			 protection
			 reportSection 204 of the Marine Protection,
			 Research, and Sanctuaries Act of 1972 (33 U.S.C. 1444) is amended—(1)by striking subsection (b); and(2)by redesignating subsection (c) as subsection (b).
				1804.
				Superfund
			 Alternative Approach
			 report
				Notwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency shall not submit
			 to
			 Congress an annual report on sites that use the Superfund Alternative
			 Approach.
			
				1805.
				Acid
			 Precipitation Task
			 Force
				Section 103 of the Clean Air Act (42 U.S.C.
			 7403) is amended—
				
					(1)
					by striking
			 subsection (j); and
				
					(2)
					by redesignating
			 subsection (k) as subsection (j).
				
				1806.
				Great Lakes
			 crosscut
			 report
				The matter under the heading
			 (including transfer and rescission of
			 funds) under the heading Administrative provisions,
			 Environmental Protection Agency in title II of the
			 Department of the Interior, Environment, and Related Agencies
			 Appropriations
			 Act, 2010 (Public Law 111–88; 123 Stat. 2938) by striking Not later than
			 18 months after the date of enactment of this Act, the Administrator, in
			 consultation with other Federal agencies, shall carry out and submit to
			 Congress the results of a study on domestic and international black carbon
			 emissions that shall include an inventory of the major sources of black
			 carbon,
			 an assessment of the impacts of black carbon on global and regional
			 climate, an
			 assessment of potential metrics and approaches for quantifying the
			 climatic
			 effects of black carbon emissions (including its radiative forcing and
			 warming
			 effects) and comparing those effects to the effects of carbon dioxide and
			 other
			 greenhouse gases, an identification of the most cost-effective approaches
			 to
			 reduce black carbon emissions, and an analysis of the climatic effects and
			 other environmental and public health benefits of those
			 approaches..
			
				1807.
				Federal
			 procurement
			 reporting
				
					(a)
					Solid Waste
			 Disposal Act
					Section 6002(g) of the Solid Waste Disposal Act (42
			 U.S.C. 6962(g)) is amended by striking , and to, every two years
			 beginning in 1984, report to the Congress on actions taken by Federal
			 agencies
			 and the progress made in the implementation of this section, including
			 agency
			 compliance with subsection (d).
				
					(b)
					Farm Security
			 and Rural Investment Act of 2002
					
						(1)
						In
			 general
						Section 9002 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8102) is amended—
						
							(A)
							by striking
			 subsection (g); and
						
							(B)
							by redesignating
			 subsection (h) as subsection (g).
						
						(2)
						Conforming
			 amendment
						Section 944(c)(2)(A) of the Energy Policy Act of 2005
			 (42 U.S.C. 16253(c)(2)(A)) is amended by striking section 9002(h)(1) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8102(h)(1)) and inserting section 9002(b)(1) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8102(b)(1)).
					
			XIX
			Federal Trade
			 Commission
			
				1901.
				Consolidation
			 of report on scholarship
			 fraud
				Section 5(a)(1) of the College Scholarship
			 Fraud Prevention Act of 2000 (20 U.S.C. 1092d(a)(1)) is amended by
			 striking
			 submit to Congress each year and inserting include in
			 each Consumer Sentinel Network Report of the Commission.
			
				1902.
				Ethanol
			 market
			 concentration
				Section 211(o) of the Clean Air Act (42
			 U.S.C. 7545) is amended—
				
					(1)
					by striking paragraph (10); and
				
					(2)
					by redesignating
			 paragraphs (11) and (12) as paragraphs (10) and (11), respectively.
				
			XX
			General Services
			 Administration
			
				2001.
				Contingency
			 Contracting
			 Corps
				Section 2312 of title 41, United States
			 Code, is amended by striking subsection (i).
			
				2002.
				Agency
			 activities to improve air
			 quality
				Section 7905(d) of title 5, United States
			 Code, is amended—
				
					(1)
					in paragraph (1),
			 by adding and at the end;
				
					(2)
					in paragraph (2),
			 by striking ; and and inserting a period; and
				
					(3)
					by striking
			 paragraph (3).
				
				2003.
				Per diem
			 rates
				Section 5707 of title 5, United States Code,
			 is amended by striking subsection (c).
			
				2004.
				Federal
			 high-performance green
			 buildings
				
					(a)
					In
			 general
					Section 436 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17092) is
			 amended—
					
						(1)
						by striking subsections (f) and (g);
			 and
					
						(2)
						by redesignating
			 subsection (h) as subsection (f).
					
					(b)
					Technical and
			 conforming amendments
					
						(1)
						In
			 general
						Section 491(a) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17121(a)) is amended by striking section
			 436(h) each place it appears and inserting section
			 436(f).
					
						(2)
						Energy
			 Conservation and Production Act
						Section 305(a)(3)(D)(i)(III) of
			 the Energy Conservation and Production Act (42 U.S.C.
			 6834(a)(3)(D)(i)(III)) is
			 amended by striking section 436(h) each place it appears and
			 inserting section 436(f).
					
			XXI
			National
			 Aeronautics and Space Administration2101.Report on
			 donations of educationally useful Federal equipment to
			 schoolsSection 321(b) of the National Aeronautics and
			 Space Administration Authorization Act of 2000 (Public Law 106–391; 114
			 Stat.
			 1597; 51 U.S.C. 20113 note) is amended to read as follows:(b)Sense of the CongressIt is the sense of the Congress that the Administrator should, to the greatest extent practicable
			 and in a manner consistent with applicable Federal law (including
			 Executive Order No. 12999), donate educationally useful Federal equipment
			 to schools in order to enhance the science and mathematics programs of
			 those schools..
				2102.
				Annual audit
			 of policies and procedures of the National Aeronautics and Space
			 Administration
			 with respect to the export of technologies and the transfer of scientific
			 and
			 technical
			 information
				Section 30701(a) of title 51, United States
			 Code, is amended by striking paragraph (3).
			
				2103.
				Status report
			 on operations of Landsat
			 system
				Section 60147 of title 51, United States
			 Code, is amended by striking subsection (c) and redesignating subsection
			 (d) as
			 subsection (c).2104.Report on
			 National Aeronautics and Space Administration outreach
			 programSection 30305 of
		title 51, United States Code, is amended by striking subsection (c).
				2105.
				Notification
			 of policy seeking full cost recovery for tests conducted at National
			 Aeronautics and Space Administration
			 facilities
				Section 50505(a) of title 51, United States
			 Code, is amended by striking The Administrator shall not and all
			 that follows through Senate..
			
				2106.
				Report on
			 National Aeronautics and Space Administration program and cost assessment
			 and
			 cost
			 control
				Section 1203 of the National Aeronautics and
			 Space Administration Authorization Act of 2010 (42 U.S.C. 18442) is
			 repealed.
			
				2107.
				Report on
			 performance assessment of divisions in the Science directorate of the
			 National
			 Aeronautics and Space
			 Administration
				
					(a)
					In
			 general
					Section 30503(c) of
			 title 51, United States Code, is amended in the matter preceding paragraph
			 (1)
			 by striking Not later than March 1 of each year, beginning with the
			 first fiscal year after December 30, 2005, and inserting Not
			 later than March 1, 2015, and every 5 years thereafter,.
				
					(b)
					Effective
			 date
					The amendment made by subsection (a) shall apply with
			 respect to reports submitted under section 30503(c) of title 51, United
			 States
			 Code, after March 1, 2013.
				
				2108.
				Report on
			 space cooperation with states of the former Soviet
			 Union
				Section 218 of the National Aeronautics and
			 Space Administration Authorization Act, Fiscal Year 1993 (Public Law
			 102–588;
			 106 Stat. 5117; 51 U.S.C. 50702 note) is repealed.
			
				2109.
				Space shuttle
			 follow-on report
				
					(a)
					In
			 general
					Section 70501 of title 51, United States Code, is
			 repealed.
				
					(b)
					Clerical
			 amendment
					The table of sections for chapter 705 of such title is
			 amended by striking the item relating to section 70501.
				
				2110.
				Report on
			 stratospheric ozone
			 depletion
				Section 603 of the Clean Air Act (42 U.S.C.
			 7671b) is amended—
				
					(1)
					in paragraphs (1)
			 and (2) of subsection (d), by striking not less often than every 3 years
			 following enactment of the Clean Air Act Amendments of 1990 and
			 inserting not later than November 15, 2014, and every 4 years
			 thereafter; and
				
					(2)
					in subsection
			 (f), by striking 3 years and inserting 4
			 years.
				
				2111.
				Aeronautics
			 and space report of the
			 President
				
					(a)
					In
			 general
					Section 20116 of
			 title 51, United States Code, is hereby repealed.
				
					(b)
					Clerical
			 amendment
					The table of sections at the beginning of subchapter II
			 of chapter 201 of such title is amended by striking the item relating to
			 section 20116.
				
			XXII
			National
			 Science Foundation
			
				2201.
				Report on
			 encouraging participation in science, technology, engineering, and
			 mathematics
			 careers
				
					(a)
					Consolidation
					Section 18(e)(2) of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–7) is amended to
			 read as
			 follows:
					
						
							(2)
							Encouraging
				participation
							The Director shall—
							
								(A)
								establish metrics
				to evaluate the success of the programs established by the
			 Foundation for
				encouraging individuals identified in section 33 or 34 of the
			 Science and
				Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) to
			 study and
				prepare for careers in science, technology, engineering, and
			 mathematics,
				including programs that provide for mentoring for such individuals;
							
								(B)
								carry out
				evaluations based on the metrics; and
							
								(C)
								include the
				findings and conclusions of such evaluations in the report
			 described in
				paragraph
				(1).
							.
				
					(b)
					Elimination of
			 duplicative report
					Section
			 7031(b) of the America COMPETES Act (42 U.S.C. 1862o–11) is repealed.
				
				2202.
				Report on
			 funding for successful science, technology, engineering, and mathematics
			 education
			 programs
				Section 7012 of the America COMPETES Act (42
			 U.S.C. 1862o–4) is amended by striking subsection (c).
			
				2203.
				Report on
			 innovation acceleration
			 research
				Section 1008 of the America COMPETES Act (42
			 U.S.C. 6603) is amended—
				
					(1)
					by striking subsection (c); and
				
					(2)
					by redesignating
			 subsection (d) as subsection (c).
				
			XXIII
			Office of
			 Personnel Management
			
				2301.
				Critical
			 position
			 pay
				Section 5377 of title 5, United States Code,
			 is amended—
				
					(1)
					in subsection
			 (a)(2)(F), by striking subsection (i) and inserting
			 subsection (h);
				
					(2)
					by striking
			 subsection (h); and
				
					(3)
					by redesignating
			 subsection (i) as subsection (h).
				
				2302.
				Physicians
			 comparability
			 allowance
				Section 5948 of title 5, United States Code,
			 is amended by striking subsection (j).
			
				2303.
				Extending
			 locality
			 pay
				Section 5304(h)(2)(C) of title 5, United States Code, is amended by striking
			 No later than 30 days and all that follows.XXIVIntelligence Reports2401.Submissions
			 of space science and technology
			 strategySection 2272(a) of title 10, United States
			 Code, is amended by striking paragraph (5).2402.Reports on
			 intelligence information
			 sharingSection 102A(g) of the National Security Act
			 of 1947 (50 U.S.C. 3024(g)) is amended by striking paragraph (4).2403.Reports on
			 the acquisition of major
			 systemsSection 102A(q)(1) of the National Security
			 Act of 1947 (50 U.S.C. 3024(q)(1)) is amended—(1)in subparagraph
			 (A), by adding and at the end;(2)in subparagraph
			 (B), by striking Secretary; and and inserting
			 Secretary.; and(3)by striking
			 subparagraph (C).2404.Reports on
			 the threat of attack on the United States using weapons of mass
			 destruction(a)RepealSection of the 114 of the National Security
			 Act of 1947 (50 U.S.C. 3050) is amended—(1)by striking the section heading and inserting Annual report on hiring and retention of minority employees;(2)by striking (a) Annual report on hiring and retention of minority employees.—(1) and inserting (a) Requirement for annual report.—(1);(3)by striking subsection (b); and(4)by striking paragraph (5) of subsection (a) and inserting the following:(b)Covered persons definedIn this section, the term covered person means—(1)racial and ethnic minorities;(2)women; and(3)individuals with disabilities..(b)Table of contents amendmentThe table of contents in the first section of
			 the National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by
			 striking the item relating to section 114 and inserting the following:Sec. 114. Annual report on hiring and retention of minority employees..2405.Reports on
			 personnel level assessments for the intelligence
			 community(a)RepealSection
			 506B of the National Security Act of 1947 (50 U.S.C. 3098) is
			 repealed.(b)Table of
			 contents amendmentThe table of contents in the first section of
			 the National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by
			 striking the item relating to section 506B.2406.Reports on
			 intelligence community business system
			 transformationSection 506D(j) of the National Security Act
			 of 1947 (50 U.S.C. 3100(j)) is amended in the matter preceding paragraph
			 (1)
			 by striking 2015, and inserting 2013,.2407.Reports on
			 security
			 clearances(a)RepealSection 506H of the
			 National Security Act of 1947 (50 U.S.C.
			 3104) is repealed.(b)Table of
			 contents amendmentThe table of contents in the first section of
			 the National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by
			 striking the item relating to section 506H.2408.Reports
			 related to analytic
			 integritySection 1019 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (50 U.S.C. 3364) is amended is amended by
			 striking subsections (c) and (d).2409.Reports of
			 privacy and civil liberties
			 officersSection 1062(f)(1) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee–1(f)(1)) is amended in
			 the
			 matter preceding subparagraph (A) by striking quarterly, and
			 inserting twice each year,.2410.Reports related to the Federal Bureau of Investigation(a)Reports on
			 role of analysts at Federal Bureau of Investigation headquarters and field
			 locationsSection 2001(g) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (Public Law 108–458; 28 U.S.C. 532
			 note) is amended by striking paragraph (3).(b)Reports on
			 Federal Bureau of Investigation information
			 sharingSection 2001(g) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (Public Law 108–458; 28 U.S.C. 532
			 note), as amended by subsection (a),
			 is further amended by striking paragraph (4).2411.Reports on
			 waivers of conditions for disqualification for security
			 clearancesSection 3002(c) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (50 U.S.C. 3343(c)) is amended by
			 striking
			 paragraph (4).2412.Reports on
			 customer feedback on Department of Homeland Security intelligence
			 reportingSection 210A(g) of the Homeland Security Act
			 of 2002 (6 U.S.C. 124h(g)) is amended to read as follows:(g)Consumer feedbackThe Secretary shall create a voluntary 
	mechanism for any State, local, or tribal law enforcement 
	officer or other emergency response provider who is a consumer 
	of the intelligence or other information products referred to in 
	subsection (d) to provide feedback to the Department on the 
	quality and utility of such intelligence products..2413.Reports on
			 commerce with, and assistance to, Cuba from other foreign
			 countries(a)RepealSection
			 108 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996
			 (22
			 U.S.C. 6038) is repealed.(b)Table of
			 contents amendmentThe table of contents in section 1(b) of the
			 Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6021
			 et seq.) is amended by striking the item relating to section 108.2414.Reports
			 identifying countries of concern with respect to the diversion of certain
			 goods, services, and technologies to or through
			 Iran(a)In
		generalTitle III of the Comprehensive Iran Sanctions,
		Accountability, and Divestment Act of 2010 (22 U.S.C. 8541 et seq.) is
		amended—(1)by
		striking sections 301, 302, 303, and 304; and(2)by
		redesignating section 305 as section 301.(b)Conforming
		amendmentsSection 401 of the Comprehensive Iran Sanctions,
		Accountability, and Divestment Act of 2010 (22 U.S.C. 8551) is amended—(1)in
		subsection (a)—(A)in the matter
		preceding paragraph (1), by striking 305 and inserting
		301; and(B)in paragraph (1),
		by striking (as defined in section 301); and(2)in
		subsection (b)—(A)in paragraph (1),
		by striking the application of the prohibition under section 106(a), or
		the imposition of the licensing requirement under section 303(c) with respect
		to a country designated as a Destination of Diversion Concern under section
		303(a), and inserting or the application of the prohibition under
		section 106(a),; and(B)by amending
		paragraph (2) to read as follows:(2)ReportsIf the President
		  waives the application of a provision pursuant to paragraph (1), the President
		  shall submit to the appropriate congressional committees a report describing
		  the reasons for the
		  waiver..(c)Table of contents amendmentThe table of contents for the Comprehensive Iran
		Sanctions, Accountability, and Divestment Act of 2010 is amended by striking
		the items relating to sections 301, 302, 303, 304, and 305 and inserting the
		following:Sec. 301. Enforcement
			 authority..2415.Reports from
			 the Advisory Intelligence
			 CommitteesSection 410 of the Intelligence
			 Authorization Act for Fiscal Year 2010 
			 is amended—(a)in subsection (a) (Public Law 111–259; 124 Stat. 2724), by striking (a) In general.—; and(b)by striking subsection (b) (50 U.S.C. 3309).2416.Assessments
			 on transformation of the intelligence capabilities of the Federal Bureau
			 of
			 InvestigationSection 445(b)(1) of the Intelligence
			 Authorization Act for Fiscal Year 2010 (Public Law 111–259; 124 Stat.
			 2734) is
			 amended by striking five years, and inserting three
			 years,.2417.Reports on
			 nuclear aspirations of non-state entities and related
			 mattersSection
			 1055 of the National Defense Authorization Act for Fiscal Year 2010 (50
			 U.S.C.
			 2371) is amended to read as follows:1055.Repeal of
				reports on contributions of foreign persons to weapons of mass
			 destruction and
				delivery systems efforts of countries of proliferation concernSection 722
				of the Combating Proliferation of Weapons of Mass Destruction Act
			 of 1996 (50
				U.S.C. 2369) is
				repealed..2418.Reports on
			 counterterrorism
			 statusSection
			 1242 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law
			 111–84; 123 Stat. 2539) is repealed.2419.Reports on
			 bandwidth requirements for major defense acquisition programs and major
			 systems
			 acquisition
			 programsSection 1047(d) of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417;
			 10 U.S.C. 2366b note) is amended to read as follows:(d)Formal review process for bandwidth requirementsThe Secretary of Defense and the Director 
	of National Intelligence shall, as part of the Milestone B or 
	Key Decision Point B approval process for any major defense 
	acquisition program or major system acquisition program, 
	establish a formal review process to ensure that—(1)the bandwidth requirements needed to support such program are or will be met; and(2)a determination will be made with respect to how to meet the bandwidth requirements for such
			 program..  2420.Reports
			 regarding Iran's capability to produce nuclear
			 weaponsSection 1234 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 50
			 U.S.C.
			 2367 note) is amended—(1)by striking subsections (a) and (b); and(2)by striking (c) Notification.—.2421.Reports on
			 counterintelligence and security practices at the national
			 laboratoriesSection 4507 of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (50 U.S.C. 2658) is
			 repealed.2422.Reports on
			 security vulnerabilities of national laboratory
			 computersSection 4508 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (50 U.S.C.
			 2659) is repealed.2423.Reports on
			 espionage by the People's Republic of
			 ChinaSection 3151 of the National Defense
			 Authorization Act for Fiscal Year 2000 (42 U.S.C. 7383e) is repealed.2424.Reports on
			 uncontrolled treaty-limited
			 equipmentSection 2(5)(E) of the Senate Resolution Advising and
			 Consenting to the Document Agreed Among the States Parties to the Treaty
			 on
			 Conventional Armed Forces in Europe (CFE) of November 19, 1990, adopted at
			 Vienna on May 31, 1996  (Treaty Doc. 105–5) (commonly referred to as the CFE Flank Document), 105th Congress, agreed to May 14, 1997, is
			 repealed.
			XXV
			Securities and
			 Exchange Commission
			
				2501.
				Securities
			 Financial Controls Audit
			 report
				Section 924(d) of the Investor Protection
			 and Securities Reform Act of 2010 (15 U.S.C. 78u–6(d)) is amended by
			 striking
			 shall report and all that follows through the end and inserting
			 shall submit the reports required by section 21F(g)(5)) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u–6(g)(5)) to the Committee
			 on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives..
			
			XXVI
			Small Business
			 Administration
			
				2601.
				Small
			 Business breakout procurement center
			 reports
				Section 403 of the Small Business and
			 Federal Procurement Competition Enhancement Act of 1984 (15 U.S.C. 644
			 note) is
			 amended—
				
					(1)
					by striking
			 (a); and
				
					(2)
					by striking
			 subsection (b).
				
				2602.
				Small
			 business loss
			 report
				Section 10(b) of the Small Business Act (15
			 U.S.C. 639(b)) is amended—
				
					(1)
					by striking
			 shall make and all that follows through for each such
			 period and inserting shall submit, together with its annual
			 financial report to Congress, information on; and
				
					(2)
					by striking
			 this this and inserting this.
				
				2603.
				Small
			 business secondary market guarantee
			 authority
				Section 503(e) of the American Recovery and
			 Reinvestment Act of 2009 (123 Stat. 154) is amended—
				
					(1)
					by striking
			 subsection (e); and
				
					(2)
					by redesignating
			 subsections (f) through (i) as subsections (e) through (h),
			 respectively.
				
			XXVII
			Social
			 Security Administration
			
				2701.
				Social
			 Security Administration Comprehensive Printing Plan Program
				Any request of the United States Congress
			 Joint Committee on Printing to submit an annual comprehensive printing
			 program
			 plan shall not apply to the Social Security Administration.
			
			XXVIII
			United
			 States Army Corps of Engineers
			
				2801.
				Consolidation
			 of reports on execution of water resources development funds
				Notwithstanding any other provision of law,
			 in the quarterly reports required by the matter under the heading
			 Corps of
			 Engineers–Civil under the heading
			 Department of the
			 Army under the heading Department of
			 Defense–Civil of title IV of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat.
			 134), the Secretary of the Army shall include a description of the
			 allocation,
			 obligation, and expenditures of all funds made available to the Secretary
			 of
			 the Army for the preceding quarter under any other appropriations Act.
			
			XXIX
			Executive
			 Office of the President
			
				2901.
				Restriction
			 on airport projects using products or services of foreign countries
			 denying
			 fair market
			 opportunities
				
					(a)
					In
			 general
					Section 50104 of title 49, United States Code, is
			 repealed.
				
					(b)
					Clerical
			 amendment
					The analysis for chapter 501 of such title is amended
			 by striking the item relating to section 50104.
				2902.Annual report
			 on the World Trade
			 OrganizationSection 124 of the Uruguay Round Agreements Act (19
			 U.S.C. 3534) is amended—(1)by striking paragraphs (2), (3), and (4); and(2)by redesignating paragraphs (5) through (8) as paragraphs (2) through (5), respectively.2903.Baseline for Application of Reprogramming and Transfer AuthoritiesSection 608 of division E of the Consolidated Appropriations Act, 2014 (Public Law 113–76) is
			 amended—(1)by striking not later than 60 days after the date of enactment of this Act, each agency funded by this Act
			 shall submit a report and inserting an agency funded by this Act shall submit a report, as part of any request to reprogram or transfer
			 amounts made available to the agency,; and(2)by striking per day for each day after the required date that the report has not been submitted to the Congress and inserting per day for each day after the date on which the agency requests to reprogram or transfer amounts
			 made available to the agency, if the agency has not submitted the report
			 required under the previous proviso.
				2904.
				FAIR
			 Inventories
				The Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note) is amended—
				
					(1)
					by striking section 4;
				
					(2)
					by redesignating sections 5 and 6 as sections 4 and 5, respectively; and
				
					(3)
					in section 4, as redesignated—
					
						(A)
						by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
					
						(B)
						by inserting before paragraph (2), as redesignated, the following:
						
							
								(1)
								Executive agency
								The term executive agency means an agency described in section 901(b) of title 31, United States Code.
							.
					
				2905.
				Homeland
			 Security Funding
			 Analysis
				Section 1105(a) of title 31, United States
			 Code, is amended—
				
					(1)
					by striking
			 paragraph (35);
				
					(2)
					by redesignating
			 paragraph (36) and the first paragraph designated as paragraph (37) as
			 paragraphs (35) and (36), respectively; and
				
					(3)
					by redesignating
			 paragraph (38) and the second paragraph designated as paragraph (37) as
			 paragraphs (37) and (38), respectively.
				
				2906.
				Reduction in
			 frequency of elimination of unnecessary agency reporting
			 reports
				
					(a)
					Budget
			 contents
					Section 1105(a) of title 31, United States Code, as
			 amended by section 2905, is amended by
			 striking paragraph (37), as redesignated by section 2905.
				
					(b)
					Elimination of
			 unnecessary agency reporting
					Section 1125(a) of title 31, United
			 States Code, is amended, in the matter preceding paragraph (1), by
			 striking
			 Annually and inserting Biennially.
				
				2907.
				Repeal of
			 reports on interagency oceans and human health research
			 program
				Section 902 of the Oceans and Human Health
			 Act (33 U.S.C. 3101) is amended by striking subsection (d).
			
				2908.
				Repeal of
			 report and related requirements relating to national coordination of
			 research
			 infrastructure
				Section 1007 of the America COMPETES Act
			 (Public Law 110–69; 42 U.S.C. 6619) is hereby repealed.
			
				2909.
				Reduced
			 frequency of report by National Nanotechnology Advisory
			 Panel
				Section 4(d) of the 21st Century
			 Nanotechnology Research and Redevelopment Act (Public Law 108–153; 15
			 U.S.C.
			 7503(d)) is amended by striking 2 fiscal years and
			 inserting 3 fiscal years.
			
				2910.
				Reports on
			 the National Oceanographic Partnership
			 Program
				Section 7902(e) of title 10, United States
			 Code, is amended to read as follows:
				
					
						(e)
						Biannual
				report
						Not later than March 1 of every other year, the Council
				shall submit to Congress a report on the National Oceanographic
			 Partnership
				Program. The report shall contain the following:
						
							(1)
							A description of
				activities of the program carried out during the two fiscal years
			 before the
				fiscal year in which the report is prepared, together with a list
			 of the
				members of the Ocean Research Advisory Panel and any working groups
			 in
				existence during the fiscal years covered.
						
							(2)
							A general outline
				of the activities planned for the program during the fiscal year in
			 which the
				report is prepared and the following fiscal year.
						
							(3)
							A summary of
				projects continued from the two fiscal years before the fiscal year
			 in which
				the report is prepared and projects expected to be started during
			 the fiscal
				year in which the report is prepared and during the following
			 fiscal
				year.
						
							(4)
							A description of
				the involvement of the program with Federal interagency
			 coordinating
				entities.
						
							(5)
							The amounts
				requested, in the budget submitted to Congress pursuant to section
			 1105(a) of
				title 31 for the two fiscal years following the fiscal year in
			 which the report
				is prepared, for the programs, projects, and activities of the
			 program and the
				estimated expenditures under such programs, projects, and
			 activities during
				such following fiscal
				years.
						.
			
				2911.
				Elimination
			 of requirement for review of National Nanotechnology Program by National
			 Research
			 Council
				Section 5 of the 21st Century Nanotechnology
			 Research and Redevelopment Act (Public Law 108–153; 15 U.S.C. 7504) is
			 hereby
			 repealed.
			
				2912.
				Elimination
			 of requirement for report on the National Windstorm Impact Reduction
			 Program
				Section 204 of the National Windstorm Impact
			 Reduction Act of 2004 (Public Law 108–360; 42 U.S.C. 15703) is amended by
			 striking subsection (f).
			
				2913.
				Elimination of mid-session review summary
				Section 1106(a) of title 31, United States Code, is
			 amended—(1)in paragraph (1)(D), by adding and after the semicolon;
				(2)by striking paragraph (2); and(3)by redesignating paragraph (3) as paragraph (2).
				2914.
				Elimination
			 of requirement for report on progress of executive agencies in achieving
			 goals
			 set to improve efficiency and effectiveness of agency operations through
			 use of
			 information
			 technology
				Section 11313 of title 40, United States
			 Code, is amended—
				
					(1)
					by striking
			 paragraph (2); and
				
					(2)
					by redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
				
				2915.
				Report on
			 trade preferences under the Caribbean Basin Economic Recovery
			 Act
				Section 212 of the Caribbean Basin Economic
			 Recovery Act (19 U.S.C. 2702) is amended by striking subsection (f).
			
				2916.
				Physicians'
			 comparability
			 allowances
				Section 5948 of title 5, United States Code,
			 is amended by striking subsection (j).
			
				2917.
				Report on
			 trade enforcement efforts under title III of the Trade Act of
			 1974
				Section 309(3) of the Trade Act of 1974 (19
			 U.S.C. 2419(3)) is amended in the matter preceding subparagraph (A) by
			 striking
			 semiannually and inserting annually.
			
				2918.
				Publication
			 of service contract
			 inventory
				Section 743 of the Financial Services and
			 General Government Appropriations Act, 2010 (division C of Public Law
			 111–117;
			 31 U.S.C. 501 note) is amended—
				
					(1)
					by striking
			 subsection (c);
				
					(2)
					by redesignating
			 subsections (d), (e), (f), (g), (h), and (i) as subsections (c), (d), (e),
			 (f),
			 (g), and (h), respectively; and
				
					(3)
					in subsection
			 (e), as redesignated by paragraph (2)—
					
						(A)
						by striking
			 subsection (e) and inserting subsection (d);
			 and
					
						(B)
						by striking
			 and made publicly available in accordance with subsection
			 (c).
					
				2919.
				Report on
			 waivers of sanctions with respect to North
			 Korea
				Section 1405(c) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2338; 22 U.S.C.
			 2799aa–1 note) is amended by striking paragraph (2) and redesignating
			 paragraph
			 (2) as paragraph (3).
			
